In the

       United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
Nos. 14‐2147, 14‐2159, & 14‐2334 
ZERO ZONE, INC., et al., 
                                                    Petitioners, 

                               v. 

UNITED STATES DEPARTMENT OF ENERGY, et al., 
                                                  Respondents. 
                    ____________________ 
        On Petitions for Review of Final Regulations of the 
              United States Department of Energy. 
             Agency No. EERE‐2010‐BT‐STD‐0003 & 
               Agency No. EERE‐2013‐BT‐TP‐0025 
                    ____________________ 

   ARGUED SEPTEMBER 30, 2015 — DECIDED AUGUST 8, 2016 
                ____________________ 

   Before BAUER, RIPPLE, and ROVNER, Circuit Judges. 

    

    

    
2                                             Nos. 14‐2147, 14‐2159, & 14‐2334 

                             TABLE OF CONTENTS 
I. Background .................................................................................5 
     A. Statutory and Regulatory Context ....................................5 
       1. Energy Policy and Conservation Act ..............................5 
       2. Energy Policy Act of 2005 .................................................9 
       3. 2009 Final Rule .................................................................10 
       4. American Energy Manufacturing Technical  
           Corrections Act ................................................................10 
     B. The New Standards Rule ..................................................10 
     C. The 2014 Test Procedure Rule ..........................................16 
     D. Petitions for Review ..........................................................18 
II. Discussion ................................................................................18 
     A. Engineering Analysis ........................................................22 
       1. Notice and Comment ......................................................23 
       2. Compressors .....................................................................26 
       3. Insulation Foam Thickness .............................................29 
       4. Validation .........................................................................32 
     B. Economic Analysis .............................................................35 
       1. Elasticity ............................................................................36 
       2. Environmental Benefits ..................................................39 
       3. Cost‐Benefit Analysis ......................................................41 
       4. Anticompetitive Effects ..................................................45 
     C. Regulatory Flexibility Analysis .......................................52 
Nos. 14‐2147, 14‐2159, & 14‐2334                                                              3

    D. Cumulative Regulatory Burden ......................................57 
       1. EPA Significant New Alternatives Policy Program ...57 
       2. ENERGY STAR Program ................................................60 
    E. 2014 Test Procedure Rule ..................................................60 
       1. Conformity to Industry Standards ................................61 
       2. Operation of the Rule ......................................................63 
       3. Procedural Challenges ....................................................65 
Conclusion ...................................................................................68 
   RIPPLE, Circuit Judge. The United States Department of En‐
ergy (“DOE”) published two final rules aimed at improving 
the energy efficiency of commercial refrigeration equipment 
               1
(“CRE”).  The first rule adopted new energy efficiency stand‐
ards for CRE. 79 Fed. Reg. 17,726 (Mar. 28, 2014) (the “New 


                                                 
1 “Commercial refrigeration equipment” includes refrigerators and freez‐

ers sold to restaurants and other industries. The term specifically is de‐
fined as refrigeration equipment which: 
            (i) is not a consumer product … ;  
            (ii) is not designed and marketed exclusively for medi‐
            cal, scientific, or research purposes;  
           (iii) operates at a chilled, frozen, combination chilled and 
           frozen, or variable temperature;  
           (iv) displays or stores merchandise and other perishable 
           materials horizontally, semivertically, or vertically;  
           (v) has transparent or solid doors, sliding or hinged 
           doors, a combination of hinged, sliding, transparent, or 
           solid doors, or no doors;  
4                                                   Nos. 14‐2147, 14‐2159, & 14‐2334 

Standards Rule”). The second rule, issued a month later, clar‐
ified  the  test  procedures  that  DOE  uses  to  implement  those 
standards. 79 Fed. Reg. 22,278 (Apr. 21, 2014) (the “2014 Test 
Procedure Rule”).  
    Petitioners Zero Zone, Inc. (“Zero Zone”), a small business 
specializing in CRE, and Air‐Conditioning, Heating and Re‐
frigeration  Institute  (“AHRI”),  a  trade  association  of  CRE 
manufacturers, petitioned for review of both rules. Petitioner 
North American Association of Food Equipment Manufactur‐
ers (“NAFEM”), another trade association  of CRE manufac‐
turers, petitioned for review of the first rule. AHRI and Zero 
Zone moved to consolidate the cases, and we granted the mo‐
       2
tion.   

                                                 
           (vi) is designed for pull‐down temperature applications 
           or holding temperature applications; and   
           (vii) is connected to a self‐contained condensing unit or 
           to a remote condensing unit.  
42 U.S.C. § 6311(9)(A). 
2 The Energy Policy and Conservation Act (“EPCA”) grants us jurisdiction 

to hear these cases: 
           Any person who will be adversely affected by a rule pre‐
           scribed under section 6293, 6294, or 6295 of this title may, 
           at any time within 60 days after the date on which such 
           rule  is  prescribed,  file  a  petition  with  the  United  States 
           court of appeals for the circuit in which such person re‐
           sides or has his principal place of business, for judicial re‐
           view of such rule.  
42  U.S.C.  §  6306(b)(1).  The  New  Standards  Rule  was  prescribed  under 
§ 6295. The 2014 Test Procedure Rule was prescribed under § 6314, which 
is covered by § 6306(b). See id. § 6316(a)(1) (explaining that “references to 
Nos. 14‐2147, 14‐2159, & 14‐2334                                           5

    Petitioners  challenge  both  the  decisionmaking  process 
and  the  substance  of  the  final  rules.  Upon  review  of  those 
challenges, we conclude that DOE acted in a manner worthy 
of our deference. The New Standards Rule is premised on an 
analytical  model  that  is  supported  by  substantial  evidence 
and is neither arbitrary nor capricious. DOE conducted a cost‐
benefit  analysis  that  is  within  its  statutory  authority  and  is 
supported by substantial evidence. Its methodology and con‐
clusions were not arbitrary or capricious. It also gave appro‐
priate  consideration  to  the  rule’s  effect  on  small  businesses 
and the role of other agency regulations. DOE similarly acted 
within its authority, and within reason, when it promulgated 
the 2014 Test Procedure Rule. For these reasons, we deny the 
petitions in their entirety.  
      
                                                    I 
                                      BACKGROUND 
A.  Statutory and Regulatory Context   
     1.  Energy Policy and Conservation Act 
    The Energy Policy and Conservation Act (“EPCA”), Pub. 
L. No. 94‐163, §§ 321–339, 89 Stat. 871, 917–32 (1975) (codified 
as amended at 42 U.S.C. §§ 6201–6422) was enacted in part to 
improve the energy efficiency of specific types of equipment 
and appliances. §  2(5), 89 Stat. at  874. Congress enacted  the 
EPCA in the wake of the 1973–1974 embargo of petroleum ex‐
ports to the United States by the Organization of Arab Petro‐
leum Exporting Countries. S. Rep. No. 94‐26, at 26 (1975). It 
                                                 
sections 6293, 6294, and 6295 of this title shall be considered as references 
to sections 6314, 6315, and 6313 of this title”). 
6                                                   Nos. 14‐2147, 14‐2159, & 14‐2334 

viewed  the  embargo  as  presenting  a  need  for  “legislation 
which would facilitate the reduction of the nation’s petroleum 
consumption through energy conservation.” Id. at 27; see also 
H.R. Rep. No. 94‐340, at 1 (1975) (“This legislation is directed 
to the attainment of the collective goals of increasing domestic 
supply, conserving and managing energy demand, and establish‐
ing standby programs for minimizing this nation’s vulnera‐
bility to major interruptions in the supply of petroleum im‐
ports.” (emphasis added)). 
     As  originally  enacted,  the  EPCA  authorized  the  Federal 
                                                                                 3
Energy Administration (“FEA”)—the predecessor to DOE —
to implement voluntary “energy efficiency improvement tar‐
get[s]” that would encourage manufacturers to decrease the 
energy consumption of their equipment. Pub. L. No. 94‐163, 
§ 325, 89 Stat. 923–26. However, Congress determined shortly 
thereafter that, “[u]nder the target approach, there would be 
little incentive by a manufacturer to exceed a target, and to do 
so might place a given manufacturer at a competitive disad‐
vantage.”  H.R.  Rep.  No.  95‐496,  at  45  (1977).  It  therefore 
amended the EPCA to impose mandatory energy conservation 
standards. National Energy Conservation Policy Act, Pub. L. 
No. 95‐619, § 422, 92 Stat. 3206, 3259 (1978). As amended, the 
EPCA directs DOE to review these standards and implement 
new  ones  when  appropriate.  42  U.S.C.  §§ 6313(c),  6316(e), 
6295(m). 




                                                 
3 The Department of Energy Organization Act of 1977 established the De‐

partment of Energy and transferred the responsibilities of the Federal En‐
ergy Administration into DOE. Id. § 7151(a). 
Nos. 14‐2147, 14‐2159, & 14‐2334                                  7

    When  establishing  new  energy  conservation  standards, 
DOE must follow certain statutory requirements. First, stand‐
ards may not “increase[] the maximum allowable energy use” 
of  any  individual  unit.  Id.  §  6295(o)(1).  Second,  standards 
must be “designed to achieve the maximum improvement in 
energy efficiency” and be “technologically feasible and eco‐
nomically  justified.”  Id.  §  6295(o)(2)(A).  The  EPCA  explains 
that: 
       In determining whether a standard is economi‐
       cally justified, the Secretary shall, after receiving 
       views and comments furnished with respect to 
       the proposed standard, determine whether the 
       benefits of the standard exceed its burdens by, 
       to the greatest extent practicable, considering— 
           (I)  the  economic  impact  of  the  standard  on 
           the manufacturers and on the consumers of 
           the products subject to such standard; 
           (II)  the  savings  in  operating  costs  through‐
           out the estimated average life of the covered 
           product  in  the  type  (or  class)  compared  to 
           any increase in the price of, or in the initial 
           charges for, or maintenance expenses of, the 
           covered products which are likely to result 
           from the imposition of the standard; 
           (III) the total projected amount of energy, or 
           as applicable, water, savings likely to result 
           directly from the imposition of the standard; 
           (IV) any lessening of the utility or the perfor‐
           mance of the covered products likely to re‐
           sult from the imposition of the standard; 
8                              Nos. 14‐2147, 14‐2159, & 14‐2334 

          (V) the impact of any lessening of competi‐
          tion, as determined in writing by the Attor‐
          ney General, that is likely to result from the 
          imposition of the standard; 
          (VI) the need for national energy and water 
          conservation; and 
          (VII)  other  factors  the  Secretary  considers 
          relevant. 
Id. § 6295(o)(2)(B)(i). The EPCA further explains that, for the 
purposes of determining anticompetitive effects, the Attorney 
General must submit his or her opinion in writing “not later 
than 60 days after the publication of a proposed rule” and that 
“[a]ny such determination and analysis shall be published by 
the Secretary in the Federal Register.” Id. § 6295(o)(2)(B)(ii).  
    The EPCA also charges DOE with establishing test proce‐
dures for measuring the energy use of covered equipment. Id. 
§ 6314. Manufacturers must use these test procedures when 
determining whether their equipment complies with the ap‐
plicable  energy  conservation  standards.  Id.  §§  6295(s), 
6316(e)(1). According to the EPCA: 
       (1) The Secretary shall, not later than 3 years af‐
       ter the date of prescribing a test procedure un‐
       der this section (and from time to time thereaf‐
       ter),  conduct  a  reevaluation  of  such  procedure 
       and, on the basis of such reevaluation, shall de‐
       termine  if  such  test  procedure  should  be 
       amended. In conducting such reevaluation, the 
       Secretary  shall  take  into  account  such  infor‐
       mation as he deems relevant, including techno‐
Nos. 14‐2147, 14‐2159, & 14‐2334                                             9

            logical developments relating to the energy effi‐
            ciency  of  the  type  (or  class)  of  covered  equip‐
            ment involved. 
           (2) If the Secretary determines under paragraph 
           (1) that a test procedure should be amended, he 
           shall  promptly  publish  in  the  Federal  Register 
           proposed  test  procedures  incorporating  such 
           amendments  and  afford  interested  persons  an 
           opportunity  to  present  oral  and  written  data, 
           views,  and  arguments.  Such  comment  period 
           shall not be less than 45 days’ duration. 
Id. § 6314(c). 
      2.  Energy Policy Act of 2005 
    Congress  amended  the  EPCA  in  2005,  and  in  doing  so 
added CRE to the industrial equipment category. Energy Pol‐
icy Act of 2005, Pub. L. No. 109‐58, § 136, 119 Stat. 594, 638–39 
(codified  at  42  U.S.C.  §  6313(c)(2)–(3))  (“EPACT”).  The 
EPACT prescribed standards for six different classes of CRE. 
                                      4
§ 136, 119 Stat. at 639.  It also required DOE to set standards 
for additional classes of CRE that were not yet covered by the 
EPCA. Id.  
       
       


                                                 
4 Specifically, the EPACT prescribed standards for refrigerators with solid 

doors,  refrigerators  with  transparent  doors,  freezers  with  solid  doors, 
freezers  with  transparent  doors,  refrigerator‐freezers  with  solid  doors, 
and self‐contained condensing units with transparent doors designed for 
pull‐down temperature applications. Id. § 6313(c)(2)–(3).  
10                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

      3.  2009 Final Rule                        
    Accordingly,  DOE  published  a  final  rule  on  January  9, 
2009,  that  prescribed  energy  conservation  standards  for 
thirty‐eight additional equipment classes. 74 Fed. Reg. 1092. 
These  classes  were  defined  by  a  combination  of  the  equip‐
ment’s  geometry  (vertical,  semivertical,  or  horizontal),  door 
type (solid, transparent, or open), condensing‐unit configura‐
tion  (self‐contained  or  remote‐condensing),  and  operating 
                                                                 5
temperature (medium, low, or ice‐cream).  
      4.  American  Energy  Manufacturing  Technical  Correc‐
          tions Act 
    Congress made an additional amendment to the statute in 
January  2012,  which  prescribed  a  specific  standard  for  self‐
contained  commercial  refrigerators  with  transparent  doors. 
American Energy Manufacturing Technical Corrections Act, 
Pub.  L.  No.  112‐210,  §  4,  126  Stat.  1514,  1516  (codified  as 
amended at 42 U.S.C. § 6313(c)(4)) (“AEMTCA”). As a result, 
the  existing  energy  conservation  standards  for  CRE  at  the 
time of this rulemaking had been established by three sepa‐
rate sources: the EPACT, the AEMTCA, and DOE’s 2009 Final 
Rule.  
       
B.  The New Standards Rule 
   DOE  published  a  sixty‐page  framework  document  in 
2010, which discussed the relevant issues and processes in de‐

                                                 
5 For example, a unit could be in the “vertical open, remote condensing, 

medium  temperature  equipment  class.”  See  79  Fed.  Reg.  17,726,  17,732 
(Mar. 28, 2014). This class is identified by DOE as “VOP.RC.M.” Id.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                          11

termining whether to amend the CRE energy efficiency stand‐
ards. 75 Fed. Reg. 24,824, 24,824–25 (May 6, 2010); App. R.6, 
Admin. R.2. DOE then published a notice of proposed rule‐
making for new CRE energy efficiency standards on Septem‐
ber 11, 2013. 78 Fed. Reg. 55,890. The notice of proposed rule‐
making listed new standards for forty‐nine classes of CRE. See 
id. at 55,890–92. DOE also made available a technical support 
document for the proposed rule. App. R.6, Admin. R.51. On 
October 3, 2013, DOE held a public meeting in Washington, 
D.C.  to  solicit  comments  and  provide  some  preliminary  re‐
sponses. App. R.6, Admin. R.62. DOE also permitted the pub‐
lic  to  submit  further  comments  until  a  November  12,  2013 
deadline, although a few comments were submitted after that 
date. On March 28, 2014, DOE published the New Standards 
Rule, the rule before us in this proceeding.  
    The New Standards Rule establishes energy conservation 
standards for forty‐nine classes of CRE. 79 Fed. Reg. at 17,727. 
Just as in DOE’s earlier 2009 Final Rule, the classes were de‐
fined  by  a  combination  of  the  equipment’s  geometry,  door 
type, condensing‐unit configuration, and operating tempera‐
ture. Id. at 17,743. For each class, the maximum daily energy 
consumption is determined by a function of either the unit’s 
refrigerated  volume  (“V”)  or  the  unit’s  total  display  area 
                                         6
(“TDA”).  Id.  at  17,727.   For  eight  equipment  classes,  DOE 
made no changes from the 2009 Final Rule. Id. at 17,728. For 
the  remaining  forty‐one  equipment  classes,  DOE  set  forth  a 
                                                 
6 For example, a CRE in the vertical, open, remote‐condensing, medium 

temperature  class  has  a  maximum  daily  energy  consumption  of  (0.64  x 
TDA + 4.07) kilowatt‐hours. 79 Fed. Reg. at 17,727. Therefore, if a CRE in 
this equipment class had a total display area of ten square feet, its maxi‐
mum allowable energy consumption would be 6.47 kilowatt‐hours/day.  
12                               Nos. 14‐2147, 14‐2159, & 14‐2334 

higher standard that it determined was both technologically 
feasible and economically justified. Id. at 17,727–30. DOE esti‐
mated that the revised standards were likely to result in a sav‐
ings  of  2.89  quadrillion  British  thermal  units  of  energy  in 
2014—an  “annualized  energy  savings  equivalent  to  0.5  per‐
cent of total U.S. commercial primary energy consumption in 
2014.” Id. at 17,728, 17,736–37.  
     To  determine  the  appropriate  standard  for  each  class  of 
equipment, DOE used a design‐option engineering analysis. 
Id.  at  17,745;  Final  Technical  Support  Document,  App.  R.6, 
Admin.  R.102  at  5‐41  to  5‐68.  In  that  analysis,  DOE  chose  a 
representative unit from each class of CRE. App. R.6, Admin. 
R.102 at 5‐1 to 5‐2. DOE intentionally chose a unit that “was 
toward the larger end of the equipment available within that 
class.” Id. at 5‐68. DOE then, using an analytical model, esti‐
mated the cost to manufacturers of implementing more effi‐
cient  components  into  that  unit,  as  well  as  the  “calculated 
daily energy consumption” (“CDEC”) that would result from 
implementing those components. Id. at 5‐1 to 5‐3, 5‐13 to 5‐41. 
This  analysis  included  modeling  the  effect  of  more  efficient 
lighting, compressors, and insulation. Id. at 5‐13 to 5‐41. DOE 
then ranked the components in order of cost, and drew a cost‐
efficiency  curve  that  illustrated  a  feasible  maximum  energy 
consumption level for a unit of that size. Id. at 5‐2 to 5‐3.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                 13

    This  maximum  energy  consumption  level  served  as  an 
“analysis point” for DOE, which it used to establish an equa‐
tion  for  determining  a  CRE  unit’s  maximum  energy  con‐
sumption level. Id. at 5‐68. DOE’s method for establishing this 
equation is illustrated in the graphs below: 




    
Id. As the graph to the left shows, DOE first plotted the anal‐
ysis point on a graph measuring the relationship between a 
CRE unit’s CDEC and its TDA (or, in some cases, CDEC and 
refrigerated volume). Id. DOE then drew a line from the anal‐
ysis point to the origin. Under the scheme contemplated by 
the left graph, a CRE unit would need to have a CDEC at or 
below that line. Id.  
    DOE originally had intended to employ this scheme in its 
2009 Final Rule, but it had received comments about the ef‐
fects  of  such  an  equation  on  smaller  equipment.  Id.  As  the 
comments  pointed  out,  drawing  a  line  from  the  origin  as‐
sumed that a small CRE unit with a TDA approaching zero 
could consume energy at a level close to zero. Id. DOE there‐
fore chose to include an “offset” factor for each class, which 
allowed  smaller  equipment  to  consume  more  energy  under 
14                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

the  standards.  Id.  The  offset  “represent[s]  energy  consump‐
tion end effects inherent in equipment operation regardless of 
the size of the equipment.” Id. at 5‐3. As shown in the graph 
above on the right, the offset serves as the y‐intercept for the 
                                               7
CDEC equation. Id. at 5‐68.    
    The resulting energy conservation standards do not com‐
pel  manufacturers  to  use  any  particular  components  to 
achieve  improved  efficiency.  Instead,  as  DOE  explained, 
“should manufacturers value some features over others, they 
are free to use different design paths in order to attain the per‐
formance levels required.” 79 Fed. Reg. at 17,750.  
    DOE then considered whether its new standards were eco‐
nomically  justified.  Id.  at  17,737.  It  developed  five  potential 
“trial standard levels” of energy efficiency requirements for 
each class and considered the costs and benefits at each level. 
Id. at 17,738, 17,803–11. DOE initially proposed that the stand‐
ards be set at the second‐highest level. 78 Fed. Reg. at 55,948. 


                                                 
7 NAFEM commented before the agency and submits in its brief that DOE 

offset factors are ill conceived because they are based on only forty‐nine 
classes of equipment and are illogical in their structure. We have consid‐
ered this submission on the basis of the briefs and have studied the record, 
including  the  engineering  report  compiled  by  DOE  during  its  study  of 
these standards. It is clear to us that DOE undertook a study of industry 
patterns, compared those patterns to the ones that it had encountered in 
earlier rulemaking, and concluded that the categories that it implemented 
were an accurate reflection of the current industry situation. NAFEM has 
countered  with  no  data  or  other  information  demonstrating  that DOE’s 
conclusion is not supported by substantial evidence or that its approach 
to the problem is arbitrary or capricious. Since this argument is underde‐
veloped by NAFEM, we see no reason for further discussion in our later 
analysis. 
Nos. 14‐2147, 14‐2159, & 14‐2334                                   15

However, after the notice and comment period, DOE deter‐
mined  that  the  third‐highest  level  “will  offer  the  maximum 
improvement in efficiency that is technologically feasible and 
economically  justified  and  will  result  in  the  significant  con‐
servation of energy.” 79 Fed. Reg. at 17,810.  
    As part of this economic analysis, DOE requested a letter 
on September 24, 2013 from the United States Department of 
Justice (“DOJ”) that  would  assess the  rule’s anticompetitive 
effect. DOJ did not respond until November 25, 2013, when 
the  Assistant  Attorney  General  for  Antitrust  sent  a  letter  to 
DOE. App. R.6, Admin. R.106. According to DOJ, the new rule 
would  not  have  anticompetitive  effects.  Id.  DOE  added  this 
letter to the record on June 17, 2014—several months after the 
public hearing on the rule. See id. DOE also published this let‐
ter in the Federal Register on July 28, 2015—over a year after 
the Final Rule had been published and one day before it filed 
its appellate brief in this case. 80 Fed. Reg. 44,892.  
    After receiving the DOJ letter and other sources, DOE con‐
cluded  in  the  Final  Rule,  published  on  March  28,  2014,  that 
the new standards would result in lower energy use and thus 
produce a net benefit to consumers between $4.93 and $11.74 
billion. 79 Fed. Reg. at 17,728, 17,810. In addition, DOE noted 
the  monetary  benefits  of  the  reductions  in  greenhouse  gas 
emissions. Id. at 17,811. DOE then determined that the devel‐
opment of new CRE would cost manufacturers between $93.9 
and $165 million. Id. at 17,810. DOE concluded that the bene‐
fits  outweighed  the  costs  and  that  the  standards  therefore 
would be economically justified. Id. at 17,810–11.  
    
    
16                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

C.  The 2014 Test Procedure Rule 
    The New Standards Rule noted that “[t]he test procedure 
amendments established in the 2012 test procedure final rule 
are  required  to  be  used  in  conjunction  with  the  amended 
standards promulgated in this … final rule.” 79 Fed. Reg. at 
17,735. In  that 2012 Test Procedure Rule, DOE incorporated 
the method for calculating the TDA of CRE required by stat‐
ute.  77  Fed.  Reg.  10,292,  10,318  (Feb.  21,  2012).  As  shown 
above, the maximum allowable daily energy consumption for 
some units is dependent on their TDA.  
    To measure the TDA of a CRE unit, one must take certain 
measurements of the unit and enter those measurements into 
a  general  equation.8  One  of  those  measurements  is  the 
“Length of Commercial Refrigerated Display Merchandiser” 
(“L”). 79 Fed. Reg. at 22,299. Under DOE’s energy efficiency 
standards, “L” is directly proportional to a CRE unit’s maxi‐
mum energy consumption level: the longer the display on a 
CRE unit, the more energy a CRE unit is allowed to consume 
on a daily basis. Therefore, the precise definition of “L” will 
impact  the  energy  efficiency  standards.  However,  the  2012 
Test  Procedure  “contain[ed]  no  figures  or  illustrations  in‐
structing a user how to perform this measurement.” Id.  
    DOE issued a notice of proposed rulemaking on October 
28, 2013, which proposed a clarification on the meaning of “L” 
in the 2012 Test Procedure Rule. 78 Fed. Reg. 64,296, 64,309–

                                                 
8 According to DOE, TDA = Dh x L + Ae. “Dh” stands for “Dimension of 

projected visible product.” “L” stands for “Length of Commercial Refrig‐
erated Display Merchandiser.” “Ae” stands for “Projected area from visi‐
ble product through end walls.” 79 Fed. Reg. 22,278, 22,299 (Apr. 21, 2014). 
Nos. 14‐2147, 14‐2159, & 14‐2334                                         17

12.9  That  definition  would  have  corresponded  to  the  total 
length of the transparent area on CRE but would have not in‐
cluded any opaque or non‐transparent areas. Id. at 64,309–10. 
Several companies, however, submitted comments, contend‐
ing that the “industry has always treated the length ‘L’ as the 
‘length of the commercial refrigerated display merchandiser’ 
from inside wall to inside wall, disregarding the presence of 
non‐transparent mullions[10] and door frames.” 79 Fed. Reg. at 
22,300.  
   A  little  less  than  a  month  after  the  CRE  standards  were 
published, on April 21, 2014, DOE published a CRE test pro‐
cedure that clarified how energy efficiency was to be meas‐
ured. Id. at 22,278. In light of the comments it received, DOE 
departed  from  its  proposed  rule  and  published  a  CRE  test 
procedure that was “consistent with and clarifie[d] current in‐
dustry  practice  and  the  existing  provisions  of  the  DOE  test 
procedure.” Id. at 22,301. According to this final rule, “L” was 
defined “as the interior length of the CRE model, provided no 
more than 10 percent of that length consists of non‐transpar‐
ent  material.”  Id.  The  rule  provided  further  clarification  on 
measuring “L” for units where more than ten percent of the 
surface was not transparent. Id.  
 
 

                                                 
9 DOE issued this notice of proposed rulemaking after it issued the notice 

of  proposed  rulemaking  for  the  New  Standards  Rule  on  September  11, 
2013.  
10 A mullion is the vertical bar between the panes in a window, door, or 

screen. 
18                             Nos. 14‐2147, 14‐2159, & 14‐2334 

D.  Petitions for Review 
    NAFEM timely filed a petition for review on May 23, 2014, 
challenging the New Standards Rule. Four days later, on May 
27, 2014, AHRI and Zero Zone filed a petition similarly chal‐
lenging the New Standards Rule. AHRI and Zero Zone then 
filed a petition challenging the 2014 Test Procedure Rule on 
June 19, 2014. Upon AHRI’s and Zero Zone’s motion, we con‐
solidated the petitions. 
 
                                II 
                         DISCUSSION 
    The  petitioners  raise a  series  of  procedural  and  substan‐
tive challenges to DOE’s final rules pertaining to energy effi‐
ciency standards. We will consider, in turn, the challenges to: 
(1) DOE’s engineering analysis; (2) DOE’s economic analysis; 
(3)  DOE’s  regulatory  flexibility  analysis,  which  considered 
the effect of the new standards on small businesses; (4) DOE’s 
assessment of the cumulative regulatory burden; and (5) the 
2014 Test Procedure Rule. 
   Pursuant  to  the  Administrative  Procedure  Act  (“APA”), 
we will “hold unlawful and set aside agency action, findings, 
and conclusions” that are: 
       (A) arbitrary, capricious, an abuse of discretion, 
       or otherwise not in accordance with law; 
       (B) contrary to constitutional right, power, priv‐
       ilege, or immunity; 
       (C) in excess of statutory jurisdiction, authority, 
       or limitations, or short of statutory right; 
Nos. 14‐2147, 14‐2159, & 14‐2334                                             19

            (D)  without  observance  of  procedure  required 
            by law; [or] 
           (E)  unsupported  by  substantial  evidence  in  a 
           case subject to sections 556 and 557 of this title 
           … .[11] 
5 U.S.C. § 706(2). When determining whether an agency’s de‐
cision is arbitrary or capricious, we ask whether the agency   
           has relied on factors which Congress had not in‐
           tended it to consider, entirely failed to consider 
           an important aspect of the problem, offered an 
           explanation for its decision that runs counter to 
           the evidence before the agency, or is so implau‐
           sible that it could not be ascribed to a difference 
           in view or the product of agency expertise. 
Natʹl Assʹn of Home  Builders  v. Defs. of Wildlife, 551  U.S. 644, 
658 (2007) (quoting Motor Vehicle Mfrs. Assʹn v. State Farm Mut. 
Auto. Ins. Co., 463 U.S. 29, 43 (1983)) (internal quotation marks 
omitted). “Substantial evidence,” we have explained, “means 
‘such relevant evidence as a reasonable mind might accept as 
adequate to support the conclusion’” reached by the agency. 
Local 65‐B, Graphic Commc’ns Conference of Int’l Bhd. of Team‐
sters v. NLRB, 572 F.3d 342, 347 (7th Cir. 2009) (quoting Huck 
Store Fixture Co. v. NLRB, 327 F.3d 528, 533 (7th Cir. 2003)); see 
also Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (ex‐
plaining  that  the  agency  must  produce  “more  than  a  mere 
scintilla” of evidence).  

                                                 
11 The EPCA states that “no rule under” the statutory provisions applica‐

ble  to  this  case  “may  be  affirmed  except  by  substantial  evidence.”  42 
U.S.C. § 6306(b)(2).  
20                              Nos. 14‐2147, 14‐2159, & 14‐2334 

    In our review, “[w]e give great deference to an agency’s 
predictive judgments about areas that are within the agency’s 
field of discretion and expertise.” W. Fuels‐Ill., Inc. v. ICC, 878 
F.2d 1025, 1030 (7th Cir. 1989) (internal quotation marks omit‐
ted); see also Pub. Citizen, Inc. v. NHTSA, 374 F.3d 1251, 1260–
61 (D.C. Cir. 2004). “[W]hen reviewing an agency’s scientific 
and technical determinations, ‘a reviewing court must gener‐
ally be at its most deferential.’” Indiana v. EPA, 796 F.3d 803, 
811 (7th Cir. 2015) (quoting Balt. Gas & Elec. Co. v. NRDC, 462 
U.S. 87, 103 (1983)). However, we also note that the Supreme 
Court  “has  stressed  the  importance  of  not  simply  rubber‐
stamping  agency  factfinding.”  Dickinson  v.  Zurko,  527  U.S. 
150, 162 (1999). Further, “[t]he reviewing court should not at‐
tempt  itself  to  make  up  for  …  deficiencies”  in  the  agency’s 
reasoning;  “‘we  may  not  supply  a  reasoned  basis  for  the 
agency’s action that the agency itself has not given.’” Motor 
Vehicle  Mfrs.  Assʹn,  463  U.S.  at  43  (quoting  SEC  v.  Chenery 
Corp., 332 U.S. 194, 196 (1947)). 
    For those of petitioners’ challenges based on the statutory 
language of the EPCA, our review is structured by Chevron, 
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 
837 (1984). At the first step of Chevron review, we ask whether 
Congress has spoken directly on the precise question of inter‐
pretation. Chevron, 467 U.S. at 842 (“If the intent of Congress 
is clear, that is the end of the matter … .”). When there is a 
statutory ambiguity, we then move to the second step of Chev‐
ron review and ask whether the agency’s interpretation is “ar‐
bitrary or capricious in substance.” Mayo Found. for Med. Educ. 
& Research v. United States, 562 U.S. 44, 53 (2011) (internal quo‐
tation marks omitted). As the Supreme Court has noted, this 
second  step  of  Chevron  is  functionally  equivalent  to  tradi‐
Nos. 14‐2147, 14‐2159, & 14‐2334                                                   21

tional arbitrary and capricious review under the APA. Judu‐
lang v. Holder, 132 S. Ct. 476, 483 n. 7 (2011). For those of peti‐
tioners’ challenges based on the language of DOE regulations, 
we  will  uphold  DOE’s  interpretations  of  its  own  regulation 
“unless  plainly  erroneous  or  inconsistent  with  the  regula‐
tion.” Auer v. Robbins, 519 U.S. 452, 461 (1997) (internal quota‐
tion marks omitted); see also Joseph v. Holder, 579 F.3d 827, 833 
(7th Cir. 2009).12  

                                                 
12 The Supreme Court has explained that: 

           Although  Auer  ordinarily  calls  for  deference  to  an 
           agency’s interpretation of its own ambiguous regulation, 
           even when that interpretation is advanced in a legal brief, 
           see Chase Bank USA, N.A. v. McCoy, 562 U.S. —, —, 131 
           S.Ct.  871,  880,  178  L.Ed.2d  716  (2011);  Auer,  519  U.S.,  at 
           461–462, 117 S.Ct. 905, this general rule does not apply in 
           all cases. Deference is undoubtedly inappropriate, for ex‐
           ample, when the agency’s interpretation is “‘plainly erro‐
           neous or inconsistent with the regulation.’” Id., at 461, 117 
           S.Ct.  905  (quoting  Robertson  v.  Methow  Valley  Citizens 
           Council, 490 U.S. 332, 359, 109 S.Ct. 1835, 104 L.Ed.2d 351 
           (1989)).  And  deference  is  likewise  unwarranted  when 
           there is reason to suspect that the agency’s interpretation 
           “does  not  reflect  the  agency’s  fair  and considered  judg‐
           ment on the matter in question.” Auer, supra, at 462, 117 
           S.Ct. 905; see also, e.g., Chase Bank, supra, at —, 131 S.Ct. at 
           881.  This  might  occur  when  the  agency’s  interpretation 
           conflicts with a prior interpretation, see, e.g., Thomas Jef‐
           ferson Univ. v. Shalala, 512 U.S. 504, 515, 114 S.Ct. 2381, 129 
           L.Ed.2d 405 (1994), or when it appears that the interpreta‐
           tion  is  nothing  more  than  a  “convenient  litigating  posi‐
           tion,”  Bowen  v.  Georgetown  Univ.  Hospital,  488  U.S.  204, 
           213, 109 S.Ct. 468, 102 L.Ed.2d 493 (1988), or a “‘post hoc 
           rationalizatio[n]’  advanced  by  an  agency  seeking  to  de‐
           fend  past  agency  action  against  attack,”  Auer,  supra,  at 
22                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

A. Engineering Analysis 
    The New Standards Rule was based in part on a “design 
option” engineering analysis. 79 Fed. Reg. at 17,763. To con‐
duct  this  analysis,  DOE  defined  a  hypothetical  “representa‐
tive unit” from each class of CRE. App. R.6, Admin. R.102 at 
5‐1 to 5‐2. The unit displayed the characteristics of that class 
of  CRE,  id.,  but  was  “toward  the  larger  end  of  equipment 
available for that class,” id. at 5‐68. DOE then, using an ana‐
lytical model, estimated the cost to manufacturers of imple‐
menting more efficient components into that unit, as well as 
the “calculated daily energy consumption” that would result 
from implementing those components. Id. at 5‐1 to 5‐3, 5‐13 to 
5‐41. This analysis included, for example, modeling the effect 
of more efficient lighting, compressors, and insulation. Id. at 
5‐13 to 5‐41. From this model, DOE determined an appropri‐
ate energy consumption level for a unit of that size, id. at 5‐2 
to 5‐3, and then extrapolated from those results to create an 
equation  for  determining  the  energy  consumption  level  for 
the rest of the class, id. at 5‐68.13 
   The  petitioners  raise  several  procedural  and  substantive 
challenges  to  DOE’s  engineering  analysis.  We  will  discuss 
each in turn. 
       
       

                                                 
           462, 117 S.Ct. 905 (quoting Bowen, supra, at 212, 109 S.Ct. 
           468; alteration in original). 
Christopher v. SmithKline Beecham Corp., 132 S. Ct. 2156, 2166–67 (2012).  
13 A more detailed explanation of the engineering analysis can be found 

supra Part I.B. 
Nos. 14‐2147, 14‐2159, & 14‐2334                                      23

      1.  Notice and Comment 
    NAFEM contends that DOE failed to provide a meaning‐
ful  opportunity  for  notice  and  comment  of  an  “engineering 
spreadsheet”  that  compiled  all  the  data  that  was  used  in 
DOE’s analysis. See App. R.6, Admin. R.98. Early in the prom‐
ulgation of the standards rule, DOE provided two technical 
support documents that explained its planned analysis. App. 
R.6, Admin. R.2; App. R.6, Admin. R.30. On August 29, 2013—
two  weeks  before  the  publication  of  the  notice  of  proposed 
rulemaking—DOE published a more complete technical sup‐
port document that further spelled out its engineering analy‐
sis and included all the relevant raw data. See App. R.6, Ad‐
min. R.51 at 5‐1 to 5A‐17. However, at that time, DOE did not 
provide the engineering spreadsheet that it used. After receiv‐
ing questions about the spreadsheet at a public hearing on Oc‐
tober  3,  2013,  a  DOE  representative  stated  that  DOE  would 
make  the  spreadsheet  publicly  available.  App.  R.6,  Admin. 
R.62 at 337. DOE subsequently published the spreadsheet on 
October 8, 2013. App. R.6, Admin. R.59. Several members of 
the public provided assessments of that spreadsheet in their 
submissions before the November 12, 2013 deadline for pub‐
lic comments.14 Nevertheless, NAFEM now contends that the 
engineering  spreadsheet  was  not  provided  early  enough  in 
the  process  and  that  the  spreadsheet  lacks  certain  infor‐
mation.  
    We previously expressed “reluctan[ce] to approve a regu‐
lation where … much of the information in support of the pro‐
posed  rule  was  kept  secret  until  after  the  hearing,”  Granite 

                                                 
14 See App. R.6, Admin. R.65‐A1 at 6; App. R.6, Admin. R.75‐A1 at 4; App. 

R.6, Admin. R.85‐A1 at 3. 
24                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

City Steel Co. v. EPA, 501 F.2d 925, 927–28 (7th Cir. 1974), but 
we have never held that petitioners have a right to full notice 
and comment of the scientific data relied upon by the agency. 
Several of our sister circuits have held that “[a]mong the in‐
formation that must be revealed for public evaluation are the 
technical studies and data upon which the agency relie[d].” 
Chamber of Commerce v. SEC, 443 F.3d 890, 899 (D.C. Cir. 2006) 
(internal  quotation  marks  omitted);  Lloyd  Noland  Hosp.  & 
Clinic  v.  Heckler,  762  F.2d  1561,  1565  (11th  Cir.  1985);  Wash. 
Trollers Assʹn v. Kreps, 645 F.2d 684, 686 (9th Cir. 1981); United 
States v. Nova Scotia Food Prods. Corp., 568 F.2d 240, 251–52 (2d 
Cir. 1977).15  
    This case presents no occasion for us to determine whether 
we  ought to join these circuits. Here, an  examination  of  the 
proceedings before the agency makes clear that the petition‐
ers received adequate notice of the engineering spreadsheet. 
NAFEM  first  criticizes  DOE  for  only  providing  the  spread‐
sheet  a  month  before  final  comments  were  due.  However, 
NAFEM  and  the  rest  of  the  public  had  access  to  all  of  the 
spreadsheet’s  underlying  data  almost  three  months  earlier 
when  the  technical  support  document  was  published.  See 
App. R.6, Admin. R.51 at 5‐1 to 5A‐17. The spreadsheet simply 
organized this information in a different manner. We note as 
well that several members of the public provided meaningful 


                                                 
15 Cf. Am. Radio Relay League, Inc. v. FCC, 524 F.3d 227, 246 (D.C. Cir. 2008) 

(Kavanaugh,  J.,  concurring)  (asking  whether  this  requirement  can  “be 
squared  with  the  text  of  §  553  of  the APA”  and  Vermont  Yankee Nuclear 
Power  Corp.  v.  Natural  Resource  Defense  Council,  Inc.,  435  U.S.  519,  524 
(1978)).  
Nos. 14‐2147, 14‐2159, & 14‐2334                                 25

commentary in direct response to the spreadsheet by the No‐
vember deadline.16 NAFEM  received  sufficient notice of  the 
applicable data and, consequently, had adequate opportunity 
to comment on that spreadsheet. See App. R.6, Admin. R.98. 
    NAFEM also submits that DOE was obliged to provide a 
spreadsheet that could be “manipulated” to permit manufac‐
turers to ascertain how DOE’s analysis would apply to spe‐
cific  products  in  their  present  or  future  inventories.  In 
NAFEM’s view, DOE should have been required to provide 
manufacturers  with  the  capacity  to  insert  data  about  their 
own  units  into  the  spreadsheet,  so  that  they  could  “predict 
how  [their]  individual  products  would  perform  under  the 
same analysis.”17 According to NAFEM, it should have been 
possible for manufacturers to manipulate the spreadsheet to 
account for volumes and total display areas different from the 
hypothetical model actually studied by DOE.  
    At  the  most  fundamental  level,  this  contention  fails  be‐
cause it asks the DOE spreadsheet to perform a function dif‐
ferent  from  the  one  for  which  it  was  designed.  As  we  have 
noted earlier, DOE designed the spreadsheet to calculate the 
efficiency  level  of  one  specific  hypothetical  “representative 
unit,” of a specific size, for each class of refrigeration equip‐
ment. App. R.6, Admin R.102 at 5‐1 to 5‐2. Relying on the data 
from its testing of the hypothetical unit, it then created a for‐
mula  for  determining  the  efficiency  level  of  units  of  other 
sizes in the same class. Id. at 5‐2 to 5‐3. In creating that for‐
mula, DOE did not apply the calculations on the spreadsheet 

                                                 
16 See supra note 14. 

17 NAFEM Br. at 36. 
26                               Nos. 14‐2147, 14‐2159, & 14‐2334 

to units of differing sizes. See id.  
    In any event, if a manufacturer wanted to determine the 
accuracy of the calculations in the engineering spreadsheet, it 
could  have  compared  the  spreadsheet’s  results  for  a  given 
type of refrigeration product to units of the same type and size 
in its own product line. See App. R.6, Admin. R.98. Moreover, 
if a manufacturer wished to go further and test the accuracy 
of DOE’s overall analysis, including the results that the anal‐
ysis would produce for units of varying sizes, it could have 
looked to the actual energy efficiency standards provided by 
DOE in the notice of proposed rulemaking. See 78 Fed. Reg. at 
55,892.  If  the  manufacturer’s  product,  when  altered  to  con‐
form  to  the  energy  standards  proposed  by  DOE,  could  not 
reach those standards, the manufacturer would have cause to 
believe that DOE’s underlying computations on the hypothet‐
ical model could not be replicated in the real world or were 
otherwise faulty. Petitioners were provided with a sufficient 
opportunity to see and comment upon technical data. There 
is no basis here for our disturbing the agency’s decision. 
      2.  Compressors 
    We now turn to the substance of DOE’s engineering anal‐
ysis. As we have discussed earlier, DOE modeled the effect of 
different component designs on energy efficiency in order to 
determine  a  technologically  feasible  energy  consumption 
level for each class of CRE. NAFEM challenges DOE’s model‐
ing of one of those components: compressors.  
   DOE concluded “that two levels of technology were appli‐
cable  for  the  compressor  design  option:”  “standard  single‐
speed  hermetic  compressors”  and  “high‐efficiency  single‐
speed hermetic compressors.” App. R.6, Admin. R.102 at 5‐33. 
Nos. 14‐2147, 14‐2159, & 14‐2334                              27

DOE  could  obtain  “publicly‐available  performance  data  for 
standard  single‐speed  hermetic  compressors.”  Id.  However, 
DOE pointed out, “[a]lthough several compressor manufac‐
turers  produce  high‐efficiency  compressors,  little  data  are 
currently available on their performance.” Id. at 5‐34.  
    Despite this absence of data, DOE initially estimated that 
high‐efficiency compressors could achieve an efficiency level 
that was ten percent above the standard level. 79 Fed. Reg. at 
17,760. According to the technical support document that was 
provided alongside the notice of proposed rulemaking, “DOE 
developed this multiplier through its own research, consulta‐
tion with outside experts, and verification through discussion 
with  commercial  refrigeration  equipment  manufacturers.” 
App. R.6, Admin. R.51 at 5‐30; see also App. R.6, Admin. R.62 
at 71 (“A general market‐vetted, industry‐vetted assumption 
of a ten percent improvement in compressor EER being feasi‐
ble across the board at a five percent cost premium was used 
based on the input that we got from the industry.”). However, 
subsequent comments from several manufacturers persuaded 
DOE  to  abandon  its  optimism  and  to  expect  lower  perfor‐
mance during the compliance period. Several manufacturers 
suggested there could only be meager product improvement 
on the basis of present technology, and one manufacturer, the 
Danfoss group, suggested that only a two percent improve‐
ment in efficiency was realistic. 79 Fed. Reg. at 17,760. Accord‐
ingly,  DOE  estimated  that  a  switch  to  high‐efficiency  com‐
pressors would yield energy savings only two percent above 
the standard model. Id.  
    This revision was not an “eyeball guesstimate.” In altering 
its decision, DOE had the benefit of its earlier research as well 
28                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

as the commentary of the manufacturers. It therefore was con‐
fronted with significant warning that the state of the technol‐
ogy made its earlier estimation unrealistic. In short, the pri‐
mary purpose of the notice and comment period functioned 
as it should have, and the agency was apprised of responsible 
opinions contrary to its own. “[A]n agency’s change of course, 
so long as  generally consistent with the tenor of its original 
proposals,  indicates  that  the  agency  treats  the  notice‐and‐
comment process seriously, and is willing to modify its posi‐
tion where the public’s reaction persuades the agency that its 
initial regulatory suggestions were flawed.” Am. Med. Ass’n v. 
United States, 887 F.2d 760, 767 (7th Cir. 1989).18  
    We  also  cannot  fault  DOE  for  placing  significant  weight 
on the view of the Danfoss group that “it would be reasonable 
to assume either continued use of efficient compressors avail‐
able  today,  or  alternatively  a  1%  to  2%  efficiency  improve‐
ment.” App. R.6, Admin. R.61‐A1 at 2; 79 Fed. Reg. at 17,760. 
The agency had a basis for considering this manufacturer to 
be a major supplier of CRE and one with significant institu‐
tional experience.19 Moreover, in its letter, Danfoss stated its 

                                                 
18 See also Kern Cty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006). 

19  NAFEM  relatedly  claims  that  DOE  should  have  provided  the  public 

with an opportunity to respond to the Danfoss comment. We cannot ac‐
cept this argument. “[T]he public gets to comment on the proposed rules, 
not on the agency’s response to earlier public comments.” Nat. Res. Def. 
Council v. Jackson, 650 F.3d 662, 666 (7th Cir. 2011). We would only enter‐
tain such an argument if “the revisions materially change the text, adding 
features that the commentators could not have anticipated.” Id. Here, DOE 
initially proposed that some compressors could achieve an efficiency level 
that  was  ten  percent  higher  than  the  standard  compressor.  The  public 
clearly  was  on  notice  that  DOE  might  issue  a  rule  which  assumed  that 
Nos. 14‐2147, 14‐2159, & 14‐2334                                      29

belief  that  the  compressor  technology  available  was  “ma‐
ture.”  App.  R.6,  Admin.  R.61‐A1  at  2.  DOE  therefore  could 
conclude that product development on the basis of “existing 
technologies,” 79 Fed. Reg. at 17,767, could be expected to be 
very slow during the compliance period. Relying on present 
technology would yield marginal improvement in compres‐
sor performance. 
    NAFEM  nevertheless  submits  that  the  two  percent  in‐
crease is inconsistent with DOE’s statement in the final rule 
“that existing technologies should be the basis of its engineer‐
ing analysis.” Id. We believe that is an uncharitable and unre‐
alistic  reading  of  the  administrative  record  in  its  entirety. 
DOE simply concluded that the current state of the technol‐
ogy, including the increased use of high‐efficiency compres‐
sors, would yield at least an incremental improvement. Such 
an incremental improvement “reflect[s] the options available 
to manufacturers of commercial refrigeration equipment.” Id. 
at 17,760. DOE’s decision may be questionable in the minds of 
some,  but  its  decision  is  supported  by  substantial  evidence 
and was reached through a reasoned decisionmaking process. 
“[O]ur  role  is  limited;  we  require  only  that  the  agency 
acknowledge factual uncertainties and identify the consider‐
ations  it  found persuasive.” Rural  Cellular Assʹn  v. FCC, 588 
F.3d 1095, 1105 (D.C. Cir. 2009). 
      3.  Insulation Foam Thickness 
   The petitioners also submit that DOE acted arbitrarily and 
capriciously when it modeled another component: insulation. 
DOE explained that increasing insulation foam thickness by a 
                                                 
compressors could achieve an efficiency level that was two percent higher 
than the standard model.  
30                             Nos. 14‐2147, 14‐2159, & 14‐2334 

half‐inch was a viable design option for eight primary equip‐
ment classes of CRE. 79 Fed. Reg. at 17,749; App. R.6, Admin. 
R.102 at  5‐43 to  5‐67. However, the petitioners  contend that 
increasing  insulation  is  not  an  available  design  option  be‐
cause the “footprint” of a refrigerator or freezer is sometimes 
fixed due to limited floor space. In their view, increasing in‐
sulation either will decrease a unit’s internal volume (which 
could  prevent  the  storage  of  industry‐standard  sheets  and 
pans  at restaurants) or will increase its external dimensions 
(which could lead to narrower walkways and restrict the abil‐
ity to move CRE units through doorways). 
     In promulgating the final rule, however, DOE explained 
that  it  had  conducted  manufacturer  interviews  during  the 
rulemaking  period  and  that  the  manufacturers  had  agreed 
that an extra half‐inch of insulation was feasible. 79 Fed. Reg. 
at  17,749–50.  DOE  also  noted  that  a  number  of  models  cur‐
rently on the market were already using this thickness of in‐
sulation, which suggested that a product with this thickness 
of insulation was useful and marketable to consumers. Id. at 
17,750. “DOE believe[d] that this serves as a proof of concept 
and that the resulting changes … would be of minimal impact 
to end users.” Id. We must conclude that DOE’s investigation 
of the situation clearly justifies its conclusion. The determina‐
tion is supported by substantial evidence and certainly cannot 
be characterized as arbitrary and capricious.  
   Moreover, in promulgating the rule, DOE stated explicitly 
that manufacturers were “free to use different design paths in 
order  to  attain  the  performance  levels  required  by  today’s 
rule,” should they decide that increasing the thickness of in‐
sulation would not be a viable option for some of their con‐
sumers.  Id.  DOE  noted,  for  example,  that  if  a  manufacturer 
Nos. 14‐2147, 14‐2159, & 14‐2334                                  31

determines that adding insulation is not a possible or desira‐
ble  way  to  enhance  energy  performance,  the  manufacturers 
can instead implement enhanced evaporator coils, high‐effi‐
ciency reciprocating compressors, and more effective vacuum 
insulated panels. See App. R.6, Admin. R.102 at 5‐27, 5‐32 to 
5‐34.  
    The petitioners point out that these recommended alterna‐
tives are not viable options for at least one class of CRE. See id. 
at 5‐51, 10B‐3 (describing the available design options for hor‐
izontal self‐contained freezers without doors). They also con‐
tend  that,  for  other  classes,  alternatives  such  as  evaporator 
coils can result in frost buildup; that high‐efficiency recipro‐
cating compressors are noisy, expensive, and unreliable; and 
that  vacuum  insulated  panels  are  prohibitively  expensive. 
Even if these design options have their faults, however, they 
are still alternative solutions that manufacturers can choose in 
order  to  increase  energy  efficiency  for  the  vast  majority  of 
CRE units. That one energy‐saving solution is not feasible in 
one  class  of  CRE  does  not  prevent  DOE  from  including  it 
among the energy‐saving devices that might be employed by 
the industry as a whole. Similarly, drawbacks in the other en‐
ergy‐saving  devices  do  not  prevent  DOE  from  concluding 
that, for units in other classes, the industry may have to settle 
for  a  less‐than‐optimum  situation  to  achieve  the  necessary 
conservation goals. In short, DOE was on solid ground in con‐
cluding that increasing the thickness of insulation was a fea‐
sible design option. That conclusion is worthy of deference.  
   AHRI and Zero Zone also contend that DOE acted capri‐
ciously by failing to address directly a comment submitted by 
AHRI during the rulemaking process. See App. R.6, Admin. 
R.75 at 5. The comment noted that the estimated costs related 
32                                Nos. 14‐2147, 14‐2159, & 14‐2334 

to improving the insulation of CRE were dramatically differ‐
ent from DOE’s estimated costs of insulation in 2009. Id. We 
believe  that  DOE’s  response  was  entirely  reasonable.  It  ex‐
plained in the final rule that it “estimated the conversion costs 
associated  with  increases  in  foam  thickness  based  on  direct 
input from the industry in interviews, as well as through anal‐
ysis of production equipment that is part of the engineering 
cost model.” 79 Fed. Reg. at 17,775. The analysis, DOE noted, 
“included capital conversion costs, including … tooling costs 
and production line upgrades, and product conversion costs, 
including  redesign  efforts,  testing  costs,  industry  certifica‐
tions,  and  marketing  changes.”  Id.  DOE’s  conclusions  were 
based on new data; there was no reason to provide further jus‐
tification  for  departing  from  the  estimates  it  had  made  in 
2009. There was a solid basis for DOE’s determination. It was 
based  on  substantial  evidence  and  can  hardly  be  character‐
ized as arbitrary or capricious.  
      4.  Validation 
    Finally, the petitioners contend broadly that DOE’s engi‐
neering  analysis  is  not  based  on  real‐world  application  and 
therefore must be verified by testing actual equipment. This 
submission  is  governed  by  some  basic  principles.  “That  a 
model is limited or imperfect is not, in itself, a reason to re‐
mand agency decisions based upon it.” Appalachian Power Co. 
v. EPA, 249 F.3d 1032, 1052 (D.C. Cir. 2001); see also In re Polar 
Bear Endangered Species Act Listing & Section 4(d) Rule Litig.—
MDL No. 1993, 709 F.3d 1, 13 (D.C. Cir. 2013). Rather, we will 
remand only if the model  “bears no  rational relationship to 
the  reality  it  purports  to  represent”  or  if  the  agency  fails  to 
Nos. 14‐2147, 14‐2159, & 14‐2334                                  33

“provide  a  full  analytical  defense”  when  the  model  is  chal‐
lenged. Columbia Falls Aluminum Co. v. EPA, 139 F.3d 914, 923 
(D.C. Cir. 1998) (internal quotation marks omitted). 
    Our previous discussions go a long way toward answer‐
ing this broad‐brush assault on DOE’s general manner of pro‐
ceeding.  As  we  have  demonstrated  throughout  our  earlier 
discussion,  DOE  provided  a  complete  analytical  defense  to 
each of the challenges that were raised during the notice and 
comment  period.  Our  review  of  the  record  gives  us  a  high 
level of confidence that DOE was fully aware of the inherent 
difficulties  of  formulating  regulations  for  real‐world  situa‐
tions  on  the  basis  of  a  model.  DOE  correctly  noted  that 
“[i]nputs  to  the  model  included  data  from  tangible  sources 
such  as  manufacturer  literature,  manufacturer  interviews, 
production facility tours, reverse engineering and teardown 
of existing products on the market, and tests of commercial 
refrigeration  equipment  and  components.”  79  Fed.  Reg.  at 
17,763. DOE explained that its present analytical model was 
consistent  with  models  used  in  at  least  three  other  final 
rules—including the 2009 CRE Standards Rule. Id. Indeed, in 
many respects, this process can be characterized as a continu‐
ing dialogue with the industry before the backdrop of DOE’s 
earlier regulations.  
    The petitioners nevertheless contend that DOE acted arbi‐
trarily  and  capriciously  by  failing  to  test  its  conclusions 
against  a  full  range  of  actual  CRE  equipment.  As  an  initial 
matter, we note that an agency need not “‘justify [its] model 
on an ad hoc basis for every [unit] to which the model is ap‐
plied.’” Columbia Falls Aluminum Co., 139 F.3d at 923 (quoting 
Chemical  Mfrs.  Assʹn  v.  EPA,  28  F.3d  1259,  1265  (D.C.  Cir. 
34                              Nos. 14‐2147, 14‐2159, & 14‐2334 

1994)). In any event, DOE performed validation testing on a 
representative sample of units: 
       In response to the comments … that DOE per‐
       form validation testing to confirm the veracity 
       of  its  model,  at  the  final  rule  stage  DOE  pro‐
       cured  a  number  of  commercial  refrigeration 
       units  currently  on  the  market,  including  high‐
       performance units featuring advanced designs. 
       It gathered physical test data on each unit from 
       certification directories and, in some cases, from 
       independent  laboratory  tests  conducted  by 
       DOE on the units. DOE then performed physi‐
       cal  teardowns  and  inspection  of  the  units  to 
       quantify  the  features  and  design  attributes  in‐
       cluded in each model. Then, DOE used this em‐
       pirically‐determined data as inputs into its en‐
       gineering  model,  allowing  the  model  to  simu‐
       late  these  specific  manufacturer  models  as 
       closely  as  possible.  The  results  showed  good 
       alignment between the model outputs and the 
       physical test results across a range of equipment 
       classes  and  efficiencies,  validating  the  abilities 
       of the model.  
79 Fed. Reg. at 17,763; see also App. R.6, Admin. R.102 at 5‐40 
to 5‐41 (“The results of the energy consumption model were 
compared  against  the  performance  data  gathered  through 
testing or certification, and the two showed sound agreement, 
with the energy consumption model generally being slightly 
conservative  (modeling  the  units  as  using  slightly  more  en‐
ergy than they consumed as tested).”). Further, “DOE utilized 
information from the ENERGY STAR and California Energy 
Nos. 14‐2147, 14‐2159, & 14‐2334                                  35

Commission appliance databases as a point of comparison to 
its engineering analysis results.” 79 Fed. Reg. at 17,763 (foot‐
notes omitted). Although DOE did not provide data or further 
details of its validation testing, DOE did publish the web ad‐
dresses for the appliance databases, which included the “cer‐
tified  data”  that  “DOE  compared  its  results  against  …  as  a 
check.” Id. 
   This is not a close call. We are convinced that DOE’s engi‐
neering analysis, including its use of an analytical model, was 
neither arbitrary nor capricious.  
    
B.  Economic Analysis 
     The EPCA requires that efficiency standards be “econom‐
ically justified.” 42 U.S.C. § 6295(o)(2)(A). In addressing this 
statutory  mandate,  DOE  established  five  different  “trial 
standard  levels,”  and  determined  which  “level”  would  be 
economically and technologically feasible. See 79 Fed. Reg. at 
17,738, 17,803. It originally proposed that the benefits of the 
second‐highest level of standards would outweigh the costs. 
78 Fed. Reg. at 55,948. After receiving public comment, it de‐
termined that the third‐highest level would be more appro‐
priate. 79 Fed. Reg. at 17,810. DOE concluded that this level of 
standards would produce a net benefit to consumers between 
$4.93 and $11.74 billion and reduce greenhouse gas emissions. 
Id.  at  17,728–29,  17,780–11.  Conversely,  the  new  standards 
would cost manufacturers between $93.9 and $165 million. Id. 
at  17,795–96.  DOE  determined  therefore  that  the  standards 
were  justified.  Id.  at  17,810–11.  The  petitioners  fault  DOE’s 
economic analysis in several ways. We now address each of 
those arguments.  
36                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

      1.  Elasticity 
    The  petitioners  first  contend  that  DOE  acted  arbitrarily 
and  capriciously  when  it  assumed  that  the  new  standards 
would not result in significant changes in purchasing behav‐
ior. DOE essentially treated CRE as “price inelastic,” meaning 
that  an  increase  in  the  price  of  CRE  would  not  impact  the 
amount of CRE purchased. See 79 Fed. Reg. at 17,770. The pe‐
titioners  object  to  that  assumption,  noting  that  consumers 
could refurbish used equipment or switch to cheaper, less‐ef‐
ficient models of CRE.  
   Our review of the record convinces us that DOE’s consid‐
eration of this issue was certainly more balanced and careful 
than  the  petitioners  suggest.  DOE  explained  in  the  New 
Standards Rule that it “did not have enough information on 
CRE customer behavior to explicitly model” the effects of the 
new  standards  on  demand,  and  therefore  it  had  to  make  a 
                                                               20
prediction about the market for CRE. Id.  In its technical sup‐
port document, DOE reasoned:  
           In general, when the data are available[,] DOE 
           incorporates a purchase price elasticity into the 
           shipments model. This allows for the possibility 
           that total shipments will fall under a standard, 
           due to a rise in the first cost of the equipment. 
           For  commercial  refrigeration  equipment,  DOE 


                                                 
20 DOE made clear, during a public hearing, that more information was 

needed to measure price elasticity, and told industry leaders that “if you 
can supply that information, then we can incorporate that into our mod‐
els.” App. R.6, Admin. R.62 at 220–21. That information was never pro‐
vided. 79 Fed. Reg. at 17,770.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                            37

           did not have access to any data that would al‐
           low the estimation of purchase price elasticities. 
           Therefore the  total  shipments in  the  standards 
           case  scenarios  are  the  same  as  the  total  ship‐
           ments in the base case scenario. As most users 
           of  this  equipment  are  subject  to  health  codes 
           and other regulations, it is not very likely that a 
           business  owner  would  forego  the  purchase  of 
           needed equipment even under a price increase. 
           Price  sensitivity  is  more  likely  to  occur  in  the 
           form  of  increased  equipment  lifetimes.  How‐
           ever, equipment lifetimes for food sales and ser‐
           vice are driven primarily by the remodeling cy‐
           cle, and so are unlikely to be affected on the av‐
           erage by a standard. 
App. R.6, Admin. R.102 at 9‐8 to 9‐9.  
    DOE’s analysis hardly is arbitrary and capricious. A busi‐
ness must store food at a proper temperature in order to com‐
ply  with  health  code  regulations.  Consequently,  in  DOE’s 
view, restaurants and other businesses will purchase CRE re‐
gardless  of  its  price.  A  refrigerator  cannot  easily  be  substi‐
tuted.  DOE  reasonably  concluded  that  CRE  is  a  “necessity” 
for  restaurants  and  other  businesses,  which  makes  demand 
                                 21
relatively inelastic.  That conclusion is worthy of our defer‐
ence.  


                                                 
21 See Crystal Semiconductor Corp. v. TriTech Microelecs. Int’l, Inc., 246 F.3d 

1336, 1359 (Fed. Cir. 2001) (“[I]f substitution of a product were impossible 
and the product were a necessity, elasticity of demand would be zero … 
.”). 
38                               Nos. 14‐2147, 14‐2159, & 14‐2334 

    The petitioners note that businesses could refurbish used 
equipment and that this ability to “substitute” proves that the 
market for CRE is elastic. Indeed, in the New Standards Rule, 
“DOE acknowledge[d] that increases in price due to amended 
standards  could  lead  to  more  refurbishing  of  equipment  (or 
purchase of used equipment).” 79 Fed. Reg. at 17,770 (empha‐
sis added). DOE simply decided “that the extent of refurbish‐
ing would not be so significant as to change the ranking of the 
[trial  standard  levels]  considered  for  today’s  rule.”  Id.  DOE 
has the authority “to make such a prediction about the market 
it regulates, and a reasonable prediction deserves our defer‐
ence notwithstanding that there might also be another reason‐
able  view.”  Envtl.  Action,  Inc.  v.  FERC,  939  F.2d  1057,  1064 
(D.C. Cir. 1991); see also White Eagle Coop. Assʹn v. Conner, 553 
F.3d 467, 475 (7th Cir. 2009). 
    The petitioners also suggest that businesses could switch 
to  more  affordable  and  less  efficient  CRE.  The  trend  in  the 
CRE market has been towards more efficient “closed” equip‐
ment with transparent doors and away from “open” equip‐
ment that does not have doors. See 79 Fed. Reg. at 17,770. The 
petitioners contend that the new standards will reverse that 
trend, as closed equipment will lose its utility. DOE acknowl‐
edged this concern in the New Standards Rule. DOE pointed 
out that at least one manufacturer “had not observed a rever‐
sal of the trend toward closed units in response to previous 
efficiency standards.”  Id. DOE also  responded to one  of the 
stakeholders’  major  concerns  that  the  use  of  triple‐pane 
coated glass would reduce the visibility of objects in  a  CRE 
unit and thus decrease the utility of a closed unit. Id. DOE ex‐
plained  that  the  new  standards  “do  not  require  triple‐pane 
coated glass.” Id. DOE thus concluded that the new standards 
Nos. 14‐2147, 14‐2159, & 14‐2334                                        39

would not reverse the consumer trend toward closed equip‐
ment. Id.  
    Without evidence that contradicts DOE’s assumptions, we 
cannot conclude that DOE’s conclusions were “so implausible 
that  it  could  not  be  ascribed  to  a  difference  in  view  or  the 
product of agency expertise.” Natʹl Assʹn of Home Builders, 551 
U.S.  at  658  (internal  quotation  marks  omitted);  see  also  USA 
Grp. Loan Servs., Inc., v. Riley, 82 F.3d 708, 714 (7th Cir. 1996); 
W. Fuels‐Ill., Inc., 878 F.2d at 1030. The petitioners have failed 
to show that DOE acted arbitrarily or capriciously when it de‐
termined that CRE was price inelastic.  
      2.  Environmental Benefits 
    DOE  considered  the  environmental  benefits  of  the 
amended  standards  when  determining  whether  the  New 
Standards Rule was “economically justified.” 79 Fed. Reg. at 
17,738. In particular, DOE employed “an estimate of the mon‐
etized  damages  associated  with  an  incremental  increase  in 
carbon emissions in a given year,” known as the Social Cost 
                                                    22
of Carbon (“SCC”). Id. at 17,777.  The petitioners contend that 
the EPCA does not allow DOE to consider environmental fac‐
tors and that DOE abused its  discretion when it considered 
them.  In  the  alternative,  the  petitioners  contend  that  DOE’s 
analysis of the SCC was itself arbitrary and capricious.  
  We  turn  first  to  DOE’s  statutory  authority  under  the 
EPCA. An agency decision is arbitrary and capricious when 


                                                 
22 The estimate “include[s] (but is not limited to) changes in net agricul‐

tural productivity, human health, property damages from increased flood 
risk, and the value of ecosystem services.” 79 Fed. Reg. at 17,777. 
40                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

the agency “has relied on factors which Congress had not in‐
tended it to consider.” Natʹl Assʹn of Home Builders, 551 U.S. at 
658  (internal  quotation  marks  omitted).  Here,  however,  the 
EPCA specifically requires DOE to consider “the need for na‐
tional     energy        …       conservation.”     42     U.S.C. 
§ 6295(o)(2)(B)(i)(VI).  In  the  New  Standards  Rule,  DOE  ex‐
plained that the “Need of the Nation to Conserve Energy” in‐
cludes  the  “potential  environmental  benefits”  which  would 
result. 79 Fed. Reg. at 17,738 (citing the Rule’s subsection on 
SCC). To determine whether an energy conservation measure 
is appropriate under a cost‐benefit analysis, the expected re‐
duction  in  environmental  costs  needs  to  be  taken  into  ac‐
count.23 We have no doubt that Congress intended that DOE 
have the authority under the EPCA to consider the reduction 
             24
in SCC.  
    Alternatively,  AHRI  and  Zero  Zone  contend  that  DOE’s 
calculation  of  SCC  was  irredeemably  flawed.  They  submit 
that DOE failed to address three concerns about these calcu‐
lations raised by the Chamber of Commerce in a letter during 
                                                 
23 This argument is highlighted by an amicus brief submitted by the Insti‐

tute for Policy Integrity at New York University School of Law. The peti‐
tioners argue that we should strike the amicus brief from the record. That 
motion is denied.  
24 Although we need not reach these questions today, DOE probably also 

had  the  authority  to  consider  environmental  benefits  under  42  U.S.C. 
§ 6295(o)(2)(B)(i)(I),  which  allows  the  agency  to  consider  “the  economic 
impact of the standard on the manufacturers and on the consumers of the 
products subject to such standard.” Environmental benefits have an eco‐
nomic impact. Further, DOE would have the authority to consider envi‐
ronmental  benefits  under  42  U.S.C.  §  6295(o)(2)(B)(i)(VII),  which  allows 
DOE to consider “other factors the Secretary considers relevant.” 
Nos. 14‐2147, 14‐2159, & 14‐2334                                                     41

the notice and comment period. See App. R.6, Admin. R.79‐
      25
A2.  That letter complained that: (1) who exactly worked on 
the SCC analysis had not been made public, id. at 5–7; (2) the 
inputs to the models were not peer reviewed, id. at 7–9; and 
(3) the “damages functions,” or variables based on problems 
like sea level rise, were determined in an arbitrary manner, id. 
at 12. DOE  responded to the letter in general, noting that it 
“acknowledge[d]  the  limitations  in  the  SCC  estimates.”  79 
Fed. Reg. at 17,779. DOE then referenced letters from multiple 
parties  that  supported  the  SCC  values,  a  2010  interagency 
group report on the discount rates used, and the OMB’s Final 
Information  Quality  Bulletin  for  Peer  Review.  Id.  Although 
DOE  did  not  respond  to  the  specific  points  laid  out  in  the 
Chamber of Commerce letter, it did respond to the Chamber 
of Commerce’s general concerns and made clear that, despite 
those concerns, the calculation of SCC could be used. See St. 
James  Hosp.  v.  Heckler,  760  F.2d  1460,  1469  (7th  Cir.  1985). 
DOE’s determination of SCC was neither arbitrary nor capri‐
cious.  
      3.  Cost‐Benefit Analysis  
   The petitioners raise a series of objections to DOE’s gen‐
eral  approach  to  weighing  the  costs  and  benefits  of  its  new 
standards.  In  their  view,  DOE’s  analysis  overestimated  the 
benefits of the new rule and underestimated its costs.  
                                                 
25 AHRI and Zero Zone frame this issue as a violation of the Information 

Quality Act. See 44 U.S.C. § 3516 note (a). However, “almost every court 
that has addressed an Information Quality Act challenge has held that the 
statute ‘creates no legal rights in any third parties.’” Miss. Commʹn on En‐
vtl. Quality v. EPA, 790 F.3d 138, 184 (D.C. Cir. 2015) (quoting Salt Inst. v. 
Leavitt,  440  F.3d  156,  159  (4th  Cir.  2006)).  That  being  said,  the  APA  still 
affords the petitioners the right to bring this challenge.  
42                             Nos. 14‐2147, 14‐2159, & 14‐2334 

   The petitioners first contend that DOE arbitrarily consid‐
ered indirect benefits like carbon reduction over hundreds of 
years but ignored indirect costs like the long‐term effects on 
displaced workers. DOE fully responded to that objection in 
the New Standards Rule: 
           AHRI stated that DOE calculates the present 
      value of the costs of standards to consumers and 
      manufacturers  over  a  30‐year  period,  but  the 
      SCC  values  reflect  the  present  value  of  future 
      climate related impacts well beyond 2100. AHRI 
      stated that DOE’s comparison of 30 years of cost 
      to hundreds of years of presumed future bene‐
      fits is inconsistent and improper. (AHRI, No. 84 
      at p.12)  
          For  the  analysis  of  national  impacts  of  the 
      proposed  standards,  DOE  considered  the  life‐
      time impacts of equipment shipped in a 30‐year 
      period. With respect to energy and energy cost 
      savings, impacts continue past 30 years until all 
      of the equipment shipped in the 30‐year period 
      is retired. With respect to the valuation of CO2 
      emissions reductions, the SCC estimates devel‐
      oped  by  the  interagency  working  group  are 
      meant  to  represent  the  full  discounted  value 
      (using an appropriate range of discount rates) of 
      emissions reductions occurring in a given year. 
      DOE  is  thus  comparing  the  costs  of  achieving 
      the  emissions  reductions  in  each  year  of  the 
      analysis, with the carbon reduction value of the 
      emissions reductions in those same years. Nei‐
Nos. 14‐2147, 14‐2159, & 14‐2334                                           43

           ther  the  costs  nor  the  benefits  of  emissions  re‐
           ductions outside the analytic time frame are in‐
           cluded in the analysis. 
79 Fed. Reg. at 17,779. DOE further explained in the technical 
support document  that these  standards  “should  lead  to  up‐
ward  pressure  on  wages  and  a  shift  in  employment  away 
from  electricity  generation  towards  consumer  goods.  Note 
that in long‐run equilibrium there is no net effect on total em‐
ployment  since  wages  adjust  to  bring  the  labor  market  into 
                                                         26
equilibrium.” App. R.6, Admin. R.102 at 16‐3.  DOE therefore 
found  that  the  reduction  of  carbon  over  thirty  years  would 
have  long‐term  effects  on  the  environment  but  that  the  in‐
creased costs over thirty years would not have long‐term ef‐
fects on employment. The petitioners may disagree with the 
merits of DOE’s conclusion, but DOE’s analysis is neither ar‐
bitrary nor capricious.  
    AHRI  and  Zero  Zone  next  contend  that  DOE  arbitrarily 
considered  the  global  benefits  to  the  environment  but  only 
considered the national costs. They emphasize that the EPCA 
only concerns “national energy and water conservation.” 42 
U.S.C. § 6295(o)(2)(B)(i)(VI). In the New Standards Rule, DOE 
did not let this submission go unanswered. It explained that 
climate change “involves a global externality,” meaning that 
carbon released in the United States affects the climate of the 
entire world. 79  Fed. Reg. at 17,779. According to  DOE, na‐
tional energy conservation has global effects, and, therefore, 
those  global  effects  are  an  appropriate  consideration  when 
looking at a national policy. Id. Further, AHRI and Zero Zone 
                                                 
26 See also 79 Fed. Reg. at 17,780 (referring to this section of the technical 

support document). 
44                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

point  to  no  global  costs  that  should  have  been  considered 
alongside  these  benefits.  Therefore,  DOE  acted  reasonably 
when it compared global benefits to national costs.  
    Finally, AHRI and Zero Zone criticize DOE’s determina‐
tion of discount rates for CRE in its cost estimate. DOE used 
the “Capital Asset Pricing Model” (“CAPM”) to estimate the 
cost of equity financing. The CAPM assumes that the cost of 
equity is proportional to the amount of systemic risk of failure 
associated with a company. The model therefore estimates the 
overall risks and returns for all of a firm’s capital, rather than 
the risks and returns associated with one specific asset. The 
petitioners,  however,  believe  that  DOE  should  have  used  a 
model specific to the risks and returns of CRE. They contend 
that DOE did not adequately respond to a comment from the 
Mercatus  Center  at  George  Mason  University,  which  urged 
DOE to adopt an analysis of capital costs that was particular 
to CRE.27 However, DOE addressed the Mercatus comment in 
the New Standards Rule in sufficient detail: 
                The cost of capital is commonly used to esti‐
            mate the present value of cash flows to be de‐
            rived from a typical company project or invest‐
            ment, and the CAPM is among the most widely 


                                                 
27  Specifically,  the  Mercatus  comment  urged  that  a  more  particularized 

model  was  appropriate  because  (1)  CRE  has  a  higher  depreciation  rate 
than other products (meaning it will decrease in value quicker), and (2) 
CRE has a lower salvage value than other products (meaning that it cannot 
be resold as easily). App. R.6, Admin. R.72‐A1 at 2–3. If CRE decreases in 
value at a faster rate than the average product, and if CRE cannot be resold 
as easily as the average product, then a company may be less willing to 
purchase CRE at a higher price than other products at a higher price.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                              45

           used  models  to  estimate  the  cost  of  equity  fi‐
           nancing. The types of risk mentioned by Merca‐
           tus  may  exist,  but  the  cost  of  equity  financing 
           tends to be high when a company faces a large 
           degree of systemic risk, and it tends to be low 
           when the company faces a small degree of sys‐
           temic  risk.  DOE’s  approach  estimates  this  risk 
           for  the  set  of  companies  that  could  purchase 
           [CRE].  
Id.  at  17,767.  DOE  considered  the  point  and  concluded  that 
the  cost  of  equity  financing  is  commonly  determined  at  the 
firm‐wide  level  rather  than  unit‐by‐unit.  Id.  Therefore,  the 
CAPM provided an appropriate estimate of the cost of equity 
financing. DOE’s choice of economic model was neither arbi‐
                                   28
trary nor capricious.   
     4.  Anticompetitive Effects 
   The petitioners contend that DOE’s consideration of anti‐
competitive effects was both substantively and procedurally 
arbitrary  and  capricious.  In  its  cost‐benefit  analysis,  DOE 

                                                 
28 When discussing the Mercatus comment, AHRI and Zero Zone also con‐

tend that DOE was required to identify a “market failure” that justified 
the amended efficiency standards. AHRI Br. 30; AHRI Reply Br. 22. The 
petitioners rely on Schurz Commc’ns, Inc. v. FCC, 982 F.2d 1043 (7th Cir. 
1992) for this proposition. In Schurz, however, the agency had previously 
ruled that it could “not intervene in the market except where there is evi‐
dence of a market failure.” Id. at 1053 (internal quotation marks omitted). 
The agency therefore was bound by its previous ruling. Id. Here, the EPCA 
merely requires DOE to promulgate standards which are “technologically 
feasible  and  economically  justified.”  42  U.S.C.  § 6295(o)(2)(A).  The  peti‐
tioners point to no statute or agency rule that requires DOE to identify a 
market failure. Therefore, their argument is without merit.  
46                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

must consider the anticompetitive effects of its proposed rule 
“as determined in writing by the Attorney General.” 42 U.S.C. 
§ 6295(o)(2)(B)(i)(V). Pursuant to this provision, the Assistant 
Attorney General for the Antitrust Division, acting on behalf 
of the Attorney General, sent DOE a letter (the “DOJ letter”). 
The  letter  stated  that  “the  proposed  energy  conservation 
standards for commercial refrigeration equipment [we]re un‐
likely to have a significant adverse impact on competition.” 
80 Fed. Reg. at 44,892. DOE relied on  this letter in the New 
Standards Rule and considered the Attorney General’s deter‐
mination  in  its  cost‐benefit  analysis.  79  Fed.  Reg.  at  17,803. 
The petitioners contend that the DOJ letter does not articulate 
adequately the reasoning behind the Attorney General’s de‐
termination. They also contend that both the DOJ letter’s sub‐
mission  to  DOE  and  its  publication  to  the  Federal  Register 
were untimely. 
    As originally enacted, the EPCA instructed the rulemak‐
ing agency (then the FEA, now DOE) to consider anticompet‐
itive  effects  in  its  cost‐benefit  analysis.  Pub.  L.  No.  94‐163, 
                                           29
§ 325,  89  Stat.  at  924–25.   However,  the  rulemaking  agency 

                                                 
29 The EPCA originally read: 

           (D)  For  purposes  of  subparagraph  (B),  improvement  of 
           energy efficiency is economically justified if it is econom‐
           ically  feasible  the  benefits  of  reduced  energy  consump‐
           tion,  and  the  savings  in  operating  costs  throughout  the 
           estimated  average  life  of  the  covered  product,  out‐
           weigh— 
                 … 
                 (iii) any negative effects on competition. 
Nos. 14‐2147, 14‐2159, & 14‐2334                                                47

was not given the authority to determine anticompetitive ef‐
fects on its own. Instead, only the Attorney General could de‐
termine the extent of a regulation’s impact on competition. § 
625, 89 Stat. at 925. The Attorney General would only make 
such  a  determination  “on  request  of  the  Administrator,  the 
Commission, or any person, or on his own motion.” Id. If the 
Attorney  General decided not  to  submit  a letter  with  his or 
her  assessment  of  anticompetitive  effects,  then  the  agency 
could not consider anticompetitive effects at all.  
   Three  years  after  the  EPCA’s  enactment,  these  clauses 
were amended to their current form. Pub. L. No. 95‐619, § 422, 
92 Stat. at 3259–60. Under the EPCA as amended, the Attor‐
ney General always makes a determination about a proposed 
                                                    30
rule’s anticompetitive effects.  That determination is submit‐


                                                 
           (E)  For  purposes  of  subparagraph (D)(iii),  the  Adminis‐
           trator shall not determine that there are any negative ef‐
           fects on competition, unless the Attorney General (on re‐
           quest of the Administrator, the Commission, or any per‐
           son,  or  on  his  own  motion)  makes  such  determination 
           and submits it in writing to the Administrator, together 
           with his analysis of the nature and extent of such negative 
           effects. The determination of the Attorney General shall 
           be available for public inspection.  
Energy  Policy  and  Conservation  Act,  Pub.  L.  No.  94‐163,  §  325,  89  Stat. 
871, 924–25 (1975).  
30 According to the EPCA:  

           (i) In determining whether a standard is economically jus‐
           tified, the Secretary shall, after receiving views and com‐
           ments furnished with respect to the proposed standard, 
           determine whether the benefits of the standard exceed its 
48                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

ted  to  DOE  within  sixty  days  of  the  publication  of  the  pro‐
posed rule. 42 U.S.C. § 6295(o)(2)(B)(ii). DOE must then con‐
sider the “lessening of competition, as determined in writing 
by the Attorney General,” in its overall cost‐benefit analysis. 
Id. § 6295(o)(2)(B)(i)(V). DOE then publishes the letter in the 
Federal Register. Id. § 6295(o)(2)(B)(ii). Just like its predeces‐
sor, the amended EPCA does not grant DOE the authority to 
alter  DOJ’s  conclusions  or  to  determine  anticompetitive  ef‐
fects on its own. 
    The  petitioners  contend  that  the  DOJ  letter  provided  in‐
sufficient reasoning and that DOE therefore erred in relying 
on this letter. We cannot accept this argument. DOE’s reliance 
on  the  DOJ  letter  was  clearly  consistent  with  its  secondary 

                                                 
            burdens  by,  to  the  greatest  extent  practicable,  consider‐
            ing— 
                  … 
                 (V) the impact of any lessening of competition, as de‐
                 termined in writing by the Attorney General, that is 
                 likely to result from the imposition of the standard; 
                 … 
           (ii)  For  purposes  of  clause  (i)(V),  the  Attorney  General 
           shall make a determination of the impact, if any, of any 
           lessening of competition likely to result from such stand‐
           ard and shall transmit such determination, not later than 
           60 days after the publication of a proposed rule prescrib‐
           ing  or  amending  an  energy  conservation  standard,  in 
           writing to the Secretary, together with an analysis of the 
           nature and  extent  of  such  impact.  Any  such  determina‐
           tion  and  analysis  shall  be published  by  the  Secretary  in 
           the Federal Register. 
42 U.S.C. § 6295(o)(2)(B).  
Nos. 14‐2147, 14‐2159, & 14‐2334                                49

role under this provision of the EPCA. DOE’s statutory duty 
under the EPCA is to defer to the Attorney General. The New 
Standards Rule makes clear that DOE acted in complete ac‐
cordance with the statute:  
           EPCA directs DOE to consider any lessening 
       of competition that is likely to result from stand‐
       ards. It also directs the Attorney General of the 
       United  States  (Attorney  General)  to  determine 
       the impact, if any, of any lessening of competi‐
       tion  likely  to  result  from  a  proposed  standard 
       and to transmit such determination to the Sec‐
       retary within 60 days of the publication of a pro‐
       posed  rule  and  simultaneously  proposed  rule, 
       together with an analysis of the nature and ex‐
       tent of the impact. (42 U.S.C. 6295(o)(2)(B)(i)(V) 
       and  (B)(ii))  To  assist  the  Attorney  General  in 
       making  a  determination  for  CRE  standards, 
       DOE provided the Department of Justice (DOJ) 
       with copies of the [notice of proposed rulemak‐
       ing]  and  the  [technical  support  document]  for 
       review.  DOE  received  no  adverse  comments 
       from DOJ regarding the proposal. 
79  Fed.  Reg.  at  17,803.  DOE  did  exactly  what  the  EPCA  in‐
structs. Once it published the notice of proposed rulemaking, 
it awaited the Attorney General’s assessment of the effect on 
competition.  In  fact,  DOE  provided  the  Attorney  General 
with  additional  information—in  a  technical  support  docu‐
ment—so  that  it  could  receive  a  more  informed  determina‐
tion. After reviewing this document, the transcript of the pub‐
lic  meeting,  and  other  “supplementary  information,”  DOJ 
provided  a  response  that  articulated  enough  information  to 
50                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

allow DOE to adequately consider anticompetitive effects. See 
80 Fed. Reg. at 44,892. DOE then considered this “relevant fac‐
tor[],”  among  the  other  statutory  factors,  in  its  cost‐benefit 
analysis. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 
416 (1971); see also 42 U.S.C. § 6295(o)(2)(B)(i)(V). Under the 
EPCA, DOE could do no more. We are convinced that DOE’s 
approach was neither arbitrary nor capricious. Motor Vehicle 
Mfrs. Ass’n, 463 U.S. at 43.  
    We must also determine whether the submission and pub‐
lication of the DOJ letter were “without observance of proce‐
dure required by law.” 5 U.S.C. § 706(2)(D). AHRI and Zero 
Zone contend that the DOJ letter was submitted to DOE after 
the  EPCA’s  deadline.  They  also  contend  that  the  DOJ  letter 
was untimely published in the Federal Register. 
     Under the EPCA, the Attorney General is required to sub‐
mit its letter “not later than 60 days after the publication of a 
proposed rule.” 42 U.S.C. § 6295(o)(2)(B)(ii). However, the As‐
sistant  Attorney  General  for  Antitrust  did  not  respond  to 
DOE until 75 days after the notice of proposed rulemaking. 80 
Fed.  Reg.  at  44,892.  Although  DOJ  erred  when  it  submitted 
the letter fifteen days late, the error was harmless. “[D]ue ac‐
count shall be taken of the rule of prejudicial error.” 5 U.S.C. 
§ 706. “[I]f we are sure that the agency would if we remanded 
the case reinstate its decision—if in other words the error in 
its  decision  was  harmless—a  reversal  would  be  futile  …  .” 
People  of  the  State  of  Ill.  v.  ICC,  722  F.2d  1341,  1348  (7th  Cir. 
1983); see also Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010). 
Further, “[w]e will not invalidate [an agency] decision based 
on procedural error unless the errors alleged could have af‐
fected the outcome.” Zevallos v. Obama, 793 F.3d 106, 115 (D.C. 
Cir.  2015).  The  DOJ  letter  was  submitted  on  November  25, 
Nos. 14‐2147, 14‐2159, & 14‐2334                                 51

2013. See 80 Fed. Reg. at 44,892. The final rule was not pub‐
lished until several months later, on March 28, 2014. 79 Fed. 
Reg. at 17,726. DOE had enough time to consider fully the At‐
torney General’s determination of anticompetitive effects and 
to factor that determination into its cost‐benefit analysis. In‐
deed, DOE fully considered the DOJ letter in its final rule. Id. 
at 17,803.  
     The  petitioners  note  that  the  DOJ  letter  was  submitted 
thirteen days after the period for public comment had closed; 
the public therefore was denied the opportunity to respond to 
the  Attorney  General’s  analysis.  However,  this  lack  of  time 
for  public  comment  does  not  render  the  procedural  error 
harmful.  Under  the  EPCA,  the  notice  and  comment  period 
shall last “not less than 60 days” after publication of the notice 
of  proposed  rulemaking.  42  U.S.C.  §  6295(p)(2)  (emphasis 
added). However, the DOJ must submit its letter within sixty 
days of the publication of the notice of proposed rulemaking. 
Id.  §  6295(o)(2)(B)(ii).  Had  Congress  intended  the  public  to 
have the opportunity to respond to the DOJ letter, it would 
have imposed its deadline for submission of the letter before 
the end of any notice and comment period. Instead, Congress 
imposed  a  deadline  that  ensured  DOE—but  not  necessarily 
the  public—had  enough  time  to  consider  the  letter.  We  are 
convinced  that  this  procedural  error  did  not  impair  DOE’s 
ability to consider anticompetitive effects and we will not re‐
verse on this basis. 
   The EPCA also states that “[a]ny such determination and 
analysis  shall  be  published  by  the  Secretary  in  the  Federal 
Register.” Id. Here, DOE did not publish the DOJ letter until 
July  28,  2015,  which  the  petitioners  contend  was  untimely. 
52                                Nos. 14‐2147, 14‐2159, & 14‐2334 

However, the EPCA does not impose a deadline for publica‐
tion. In the absence of any statutory language imposing such 
a requirement, we cannot hold that the delayed publication of 
this letter was “without observance of procedure required by 
law.” 5 U.S.C. § 706(2)(D).  
       
C.  Regulatory Flexibility Analysis 
     The petitioners’ concerns about the New Standards Rule’s 
anticompetitive effects also were addressed, in part, by DOE’s 
discussion of the standards’ impact on small businesses. The 
Regulatory Flexibility Act (“RFA”), 5 U.S.C. § 601 et seq., re‐
quires agencies to assess the effect of their rules on small en‐
tities. Under the RFA, “[w]hen an agency promulgates a final 
rule under section 553 of this title, … the agency shall prepare 
a final regulatory flexibility analysis.” 5 U.S.C. § 604(a). Ac‐
cordingly, DOE included such an analysis in its final rule. 79 
Fed. Reg. at 17,812–14. In that analysis, DOE acknowledged 
that “[s]mall firms would likely be at a disadvantage,” but it 
determined that no alternative program would be viable. Id. 
at 17,814.  
    The petitioners contend that DOE’s final regulatory flexi‐
bility  analysis  failed  to  comply  with  the  RFA.  The  RFA  re‐
quires a final regulatory flexibility analysis to include, in rel‐
evant part: 
          [A] description of the steps the agency has taken 
          to minimize the significant economic impact on 
          small  entities  consistent  with  the  stated  objec‐
          tives  of  applicable  statutes,  including  a  state‐
          ment of the factual, policy, and legal reasons for 
          selecting  the  alternative  adopted  in  the  final 
Nos. 14‐2147, 14‐2159, & 14‐2334                                             53

            rule and why each one of the other significant 
            alternatives to the rule considered by the agency 
            which affect the impact on small entities was re‐
            jected.  
5 U.S.C. § 604(a)(6). At the outset, we note that “the Act does 
not  require  rules  that  are  less  burdensome  for  small  busi‐
nesses;” it instead requires that “agencies … explain why any 
such alternatives were rejected.” Council for Urological Interests 
v. Burwell, 790 F.3d 212, 226 (D.C. Cir. 2015). When reviewing 
an  agency’s  compliance  with  the  RFA,  we  ask  whether  the 
agency’s  analysis  “demonstrat[es]  a  ‘reasonable,  good‐faith 
effort to carry out [the RFA’s] mandate.’” U.S. Cellular Corp. v. 
FCC,  254  F.3d  78,  88  (D.C.  Cir.  2001)  (quoting  Alenco 
                                                                       31
Commcʹns, Inc. v. FCC, 201 F.3d 608, 625 (5th Cir. 2000).   
    In its final regulatory flexibility analysis, DOE identified 
thirty‐two  CRE  manufacturers  that  met  the  definition  of  a 
small business, and it interviewed four of those manufactur‐
ers. 79 Fed. Reg. at 17,813. DOE concluded that “small busi‐
nesses will likely have greater increases in component costs 
than large businesses,” and “may have greater difficulty ob‐
taining credit.” Id. After reaching this conclusion, DOE con‐
sidered  several  different  policy  alternatives,  including:  “(1) 
[n]o  change  in  the  standard;  (2)  consumer  rebates;  (3)  con‐
sumer tax credits; (4) manufacturer tax credits; (5) voluntary 
energy  efficiency  targets;  and  (6)  bulk  government  pur‐


                                                 
31 See also Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. 

v. U.S. Depʹt of Agric., 415 F.3d 1078, 1101 (9th Cir. 2005); Associated Fisher‐
ies, Inc. v. Daley, 127 F.3d 104, 114 (1st Cir. 1997). 
54                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

chases.”  Id.  at  17,814.  Those  policy  alternatives  were  dis‐
                                                                            32
cussed  in  detail  in  the  technical  support  document.   After 
considering  each  alternative,  “DOE  determined  that  the  en‐
ergy  savings  of  these  alternatives  are  significantly  smaller 
than those that would be expected to result from adoption of 
the amended standard levels,” and it opted not to adopt any 
of the alternatives. Id.  
    The petitioners nevertheless note that DOE failed to con‐
sider an exemption for small businesses in its final regulatory 
flexibility analysis. Under § 604 of the RFA, an agency must 
discuss “each one of the other significant alternatives” in its 
final  regulatory  flexibility analysis. 5 U.S.C. §  604. The RFA 
does  not  require  that  an  agency  “address  every  alternative, 
but only that it address significant ones.” Associated Fisheries, 
Inc. v. Daley, 127 F.3d 104, 115 (1st Cir. 1997); see also Ranchers 
Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S. 
Depʹt of Agric., 415 F.3d 1078, 1102 (9th Cir. 2005). In the peti‐
tioners’ view, a small business exemption constitutes a signif‐
icant alternative and must be considered. 
    Section 604 does not define what the RFA considers to be 
“significant” alternatives. See 5 U.S.C. § 604. However, when 
describing an agency’s duty to write an initial regulatory flex‐
ibility analysis, § 603 states that: 
            Consistent with the stated objectives of applica‐
            ble statutes, the analysis shall discuss significant 
            alternatives such as— 
                  (1) the establishment of differing compliance 
                  or reporting requirements or timetables that 

                                                 
32 App. R.6, Admin. R.66 at 17‐1 to 17‐A‐20.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                                   55

                 take into account the resources available to 
                 small entities; 
                 (2) the clarification, consolidation, or simpli‐
                 fication  of  compliance  and  reporting  re‐
                 quirements under the rule for such small en‐
                 tities; 
                  (3) the use of performance rather than design 
                  standards; and  
                 (4)  an  exemption  from  coverage  of  the  rule,  or 
                 any part thereof, for such small entities. 
Id.  § 603(c)  (emphases  added). According to the  petitioners, 
agencies must also consider all four of these “significant alter‐
natives” in their final regulatory flexibility analysis. Therefore, 
the petitioners contend, by not considering one of the alterna‐
tives  listed  in  §  603  during  its  final  analysis,  DOE  failed  to 
                                                                       33
comply with its obligation under § 604 of the RFA.   
   Section 603 of the RFA limits the definition of a “signifi‐
cant alternative” to one which is “[c]onsistent with the stated 
                                                 
33 To the extent that the petitioners are raising a specific claim that DOE 

failed  to  comply  with  §  603  of  the  RFA,  we  note  that  their  claim  is  not 
reviewable:  
           Section 611(c) of the RFA provides that “[c]ompliance or 
           noncompliance by an agency with the provisions of this 
           chapter shall be subject to judicial review only in accord‐
           ance  with  this  section.”  5  U.S.C.  §  611(c)  (emphasis 
           added). Section 611(a)(2) grants this court “jurisdiction to 
           review  any  claims  of  noncompliance  with  sections  601, 
           604, 605(b), 608(b), and 610.” 5 U.S.C. § 611(a)(2). 
Natʹl Assʹn of Home Builders v. EPA, 682 F.3d 1032, 1041 (D.C. Cir. 2012); see 
also Allied Local & Reg’l Mfrs. Caucus v. EPA, 215 F.3d 61, 79 (D.C. Cir. 2000). 
56                               Nos. 14‐2147, 14‐2159, & 14‐2334 

objectives of applicable statutes.” Id. § 603(c). Therefore, to de‐
termine  the  merits  of  petitioners’  argument,  we  must  first 
consider the objectives of the EPCA. One of the EPCA’s stated 
“purposes” is to “provide Federal energy conservation stand‐
ards applicable to covered products.” 42 U.S.C. § 6295(a)(1). 
The EPCA contemplates exemptions for small manufacturers. 
Id. § 6295(t). However, those exemptions are temporary, last‐
ing for a “period not longer than the 24‐month period begin‐
ning on the date such rule becomes effective.”  Id. § 6295(t)(1). 
In addition, an exemption will only be made “on application 
of  [the]  manufacturer”  and  only  after  DOE  investigates  the 
unique  circumstances  of  that  manufacturer.  Id.  Further,  the 
exemption can only be provided after DOE “makes a finding, 
after obtaining the written views of the Attorney General, that 
a failure to allow an exemption … would likely result in a less‐
ening of competition.” Id. § 6295(t)(2). These provisions make 
clear  that  the  EPCA’s  objective  is  to  impose  consistent,  na‐
tional standards for each class of covered product. Exceptions 
to those standards are only allowed for short periods of time, 
and  only  after  consultation  with  the  Attorney  General.  A 
blanket  exemption—made  without  any  temporal  limitation, 
any applications from manufacturers, or any input from the 
Attorney General—would be “[inc]onsistent with the stated 
objectives  of”  the  EPCA.  See  5  U.S.C.  §  603(c).  Therefore,  a 
blanket exemption for small businesses was not a significant 
alternative that DOE needed to consider.  
     DOE made a “good‐faith effort” to describe both the im‐
pact of its amended standard on small businesses and the sig‐
nificant alternatives it considered. U.S. Cellular Corp., 254 F.3d 
at  88.  Therefore,  its final  regulatory  flexibility  analysis  fully 
complied with the RFA.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                         57

D.  Cumulative Regulatory Burden 
    The petitioners contend that DOE failed to properly con‐
sider  the  impact  of  two  other  regulatory  burdens  on  CRE 
manufacturers:  EPA’s  Significant  New  Alternatives  Policy 
(“SNAP”) Rule and the ENERGY STAR Program. According 
to DOE Process Rule 10(g), DOE must consider the cumula‐
tive  impacts  of  other  federal  regulations.  10  C.F.R.  pt.  430, 
subpt. C, app. A, at 10(g) (2016). DOE decided that neither the 
SNAP  rule  nor  the  ENERGY  STAR  Program  warranted  a 
change in its regulations. 79 Fed. Reg. at 17,754, 17,798. There‐
fore,  we  must  determine  whether  DOE  has  “articulate[d]  a 
satisfactory explanation for its action including a rational con‐
nection between the facts found and the choice made.” Motor 
Vehicle  Mfrs.  Ass’n,  463  U.S.  at  43  (internal  quotation  marks 
omitted).  
      1. EPA Significant New Alternatives Policy Program 
    We first turn to EPA’s proposed SNAP rulemaking. At the 
time of DOE’s rulemaking, EPA was reviewing the refriger‐
ants R404 and R134a and was considering removing those re‐
frigerants from commercial refrigeration applications. 79 Fed. 
                         34
Reg. at 17,754.  Both R404 and R134a were used in DOE’s en‐



                                                 
34 EPA published its final rule on refrigerants more than a year after the 

New Standards Rule. See 80 Fed. Reg. 42,870 (July 20, 2015). In the rule, 
EPA noted that:  
           We do, however, consider issues such as technical needs 
           for energy efficiency (e.g., to meet DOE standards) in de‐
           termining whether alternatives are “available.” EPA rec‐
           ognizes that the energy efficiency of particular models of 
58                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

gineering analysis. Id. NAFEM contends that, based on a po‐
tential  SNAP  rule  that  EPA  was  considering,  DOE  should 
have considered refrigerants other than R404 and R134a.  
    Responding to this critique, DOE explained that “there are 
currently no mandatory initiatives such as refrigerant phase‐
outs,”  id.,  and  that  “DOE  does  not  include  the  impacts  of 
pending legislation or unfinalized regulations in its analyses, 
as  any  impact  would  be  speculative,”  id.  at  17,775.  Indeed, 
EPA did not even issue a notice of proposed rulemaking re‐
garding  the  SNAP  program  until  months  after  DOE’s  final 
rule. See 79 Fed. Reg. 46,126 (Aug. 6, 2014). “In circumstances 
involving agency predictions of uncertain future events, com‐
plete factual support in the record for [an agency’s] judgment 
or prediction is not possible or required since a forecast of the 
direction  in  which  future  public  interest  lies  necessarily  in‐
volves  deductions  based  on  the  expert  knowledge  of  the 


                                                 
           equipment  is  a  significant  factor  when  choosing  equip‐
           ment. We also recognize that the energy efficiency of any 
           given piece of equipment is in part affected by the choice 
           of  refrigerant  and  the  particular  thermodynamic  and 
           thermophysical properties that refrigerant possesses. Alt‐
           hough  we  cannot  know  what  energy  efficiency  will  be 
           achieved in future products using a specific acceptable re‐
           frigerant, we can point to both actual equipment and test‐
           ing  results  that  show  promise  and  often  better  results 
           than  the  equipment  using  the  refrigerants  that  we  are 
           finding unacceptable. 
Id. at 42,921. After assessing the impact of the New Standards Rule, EPA 
went on to extend the “change of status” date for certain units. See id. at 
42,908, 42,916–17.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                                59

agency.” Rural Cellular Assʹn, 588 F.3d at 1105 (internal quota‐
tion  marks  omitted).  DOE’s  determination  that  the  SNAP 
rulemaking might not come to fruition is entirely reasonable, 
and it is certainly within its discretion.35  
     Further, DOE explained that even if it assumed the SNAP 
rulemaking would become binding, it did not have adequate 
“publicly‐available data on the design, construction, and op‐
eration of equipment featuring alternative refrigerants to fa‐
cilitate the level of analysis of equipment performance which 
would be needed.” 79 Fed. Reg. at 17,754. NAFEM finds this 
rationale inadequate; it contends that DOE should have relied 
on  data  regarding  the  use  of  alternative  refrigerants  in  Eu‐
rope. However, NAFEM does not point to any comment that 
raised this issue before the agency during the notice and com‐
ment period. Further, DOE notes that the basic design of CRE 
in Europe differs from CRE in the United States, making that 
data unreliable. In light of the deference due to DOE, White 
Eagle Coop. Assʹn, 553 F.3d at 474, DOE’s decision to ignore the 
EPA SNAP rulemaking was not arbitrary or capricious.36 
       

                                                 
35  As  part  of  their  objection  to  DOE’s  consideration  of  carbon  benefits, 

AHRI and Zero Zone criticize DOE’s decision to ignore the impact of the 
EPA’s proposed power plant rule on greenhouse gas emissions. For the 
same reasons noted above, DOE was entirely within reason to disregard 
the impact of this pending regulatory action.  
36 We observe that DOE provided a remedy for any CRE manufacturers 

that are unduly impacted by the burden of subsequent regulation. In the 
New  Standards  Rule,  DOE  explained  that  “[i]f  a  manufacturer  believes 
that its design is subjected to undue hardship by regulations, the manu‐
facturer may petition” DOE, which “has the authority to grant … relief on 
a case‐by‐case basis.” 79 Fed. Reg. at 17,754.  
60                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

      2. ENERGY STAR Program 
    NAFEM also contends that DOE failed to take account of 
the  ENERGY  STAR  program.  ENERGY  STAR  is  a  program 
that  provides  voluntary  certifications  and  ratings  to  energy 
efficient products as a way to incentivize manufacturers. 79 
Fed. Reg. at 17,739. DOE noted that the program was “volun‐
tary for manufacturers. As such, [it is] not part of DOE’s con‐
sideration  of  cumulative  regulatory  burden.”  Id.  at  17,798. 
That determination was entirely reasonable. DOE’s decision 
not to consider ENERGY STAR was neither arbitrary nor ca‐
pricious.  
    In  sum,  DOE  satisfied  its  duty  laid  out  in  Process  Rule 
10(g). 10 C.F.R. pt. 430, subpt. C, app. A. Neither the possibil‐
ity of a SNAP rulemaking nor the ENERGY STAR program 
needed to be considered by DOE. 
       
E.  2014 Test Procedure Rule 
    We now consider AHRI’s and Zero Zone’s challenges to 
the 2014 Test Procedure Rule, a rule published after the New 
Standards Rule. As discussed above, DOE encountered an in‐
terpretive  difficulty  when  measuring  the  total  display  area 
                                          37
(“TDA”)  of  a  CRE  unit.   Determining  the  TDA  of  a  unit  is 
essential to calculating the maximum allowable energy con‐
sumption level for certain CRE units. 79 Fed. Reg. at 22,299. 
According  to  DOE,  the  2014  Test  Procedure  Rule  clarified 
how CRE manufacturers should measure a specific aspect of 
the TDA: “L,” otherwise known as the “Length of Commer‐
cial Refrigerated Display Merchandiser.” Id. AHRI and Zero 
                                                 
37 See supra Part I.C.  
Nos. 14‐2147, 14‐2159, & 14‐2334                                 61

Zone  now  contend,  however,  that  the  clarified  definition  of 
“L” is contrary to law, substantively arbitrary and capricious, 
and was promulgated in an impermissible manner. They fur‐
ther submit that if the 2014 Test Procedure Rule is ruled inva‐
lid, the New Standards Rule—which incorporates the defini‐
tion of “L”—must fall as well.  
   1.  Conformity to Industry Standards 
    AHRI and Zero Zone first contend that the 2014 Test Pro‐
cedure’s definition of “L” is contrary to the EPCA’s definition 
of “L.” As previously mentioned, “L” is a variable in the func‐
tion for determining the TDA of a CRE unit. The EPCA states 
that “‘TDA’ means the total display area (ft2) of the refriger‐
ated  case,  as  defined  in  AHRI  Standard  1200.”  42  U.S.C. 
§ 6313(c)(1)(D) (emphasis added). Therefore, the definition of 
“L” employed by DOE must align with this industry stand‐
ard. According to AHRI and Zero Zone, however, DOE’s clar‐
ified  definition  of  “L”  deviated  from  AHRI  Standard  1200. 
Specifically, AHRI and Zero Zone believe that DOE employed 
an impermissible “compromise” between the industry stand‐
ard and DOE’s own definition. See 79 Fed. Reg. at 22,300 (“As 
a compromise, DOE is adopting … this final rule … .”)  
    We cannot accept petitioners’ understanding of the “com‐
promise” DOE made when defining “L.” As DOE explained 
in its notice of proposed rulemaking for the 2014 Test Proce‐
dure Rule, AHRI Standard 1200 does not define or illustrate 
the  meaning  of  “L.”  78  Fed.  Reg.  at  64,309–12.  Because  the 
promulgation and enforcement of energy standards required 
a precise definition of the term “L,” DOE undertook to define 
the term in a manner that, while remaining faithful to the stat‐
utory language, would provide both the regulator and the in‐
dustry with a workable metric. DOE proposed a definition of 
62                               Nos. 14‐2147, 14‐2159, & 14‐2334 

“L”  that  was  consistent  with  AHRI  Standard  1200’s  stated 
definition  of  the  TDA:  “the  sum  of  the  projected  area(s)  for 
visible product.” 79 Fed. Reg. at 22,299 (emphasis added). DOE 
reasoned that if the TDA was defined as only consisting of the 
visible  area  on  a  CRE  unit,  then  a  variable  of  the  TDA  also 
must only consist of the visible area on a CRE unit. Id. After 
considering comments from the industry, however, DOE de‐
termined  “that  defining  TDA  as  strictly  the  total  length  of 
transparent area  may be  inconsistent with the method used 
by  industry  to  calculate  TDA  today.”  Id.  at  22,300.  That 
method  typically  included  non‐transparent  areas  like  door 
frames  and  mullions.  DOE  therefore  chose  what  it  termed, 
somewhat imprudently and improvidently, a “compromise” 
value. See id. “L” would be defined  
       as  the  internal  length  of  the  CRE  model,  pro‐
       vided  no  more  than  10  percent  of  that  length 
       consists of non‐transparent  material.  For those 
       cases with greater than 10 percent of non‐trans‐
       parent  area,  L  shall  be  determined  as  the  pro‐
       jected  linear  dimension(s)  of  visible  product 
       plus 10 percent of non‐transparent area.  
Id. at 22,301. 
    Contrary to AHRI and Zero Zone’s contention that DOE 
created  a  “compromise”  between  the  department’s  desired 
standard  and  the  AHRI  standard,  DOE  actually  crafted  a 
more  precise  definition  of  “L”—one  not  fully  articulated  in 
the text of the AHRI Standard but found in the method of im‐
plementing the AHRI Standard. Id. at 22,299–301. DOE’s def‐
inition of “L” therefore conforms to AHRI Standard 1200 and 
complies  with  the  mandate  of  the  EPCA.  See  42  U.S.C. 
§ 6313(c)(1)(D). 
Nos. 14‐2147, 14‐2159, & 14‐2334                                  63

   2.  Operation of the Rule 
    AHRI and Zero Zone next raise  a series of challenges to 
the  operation  of  the  new  test  procedure.  When  issuing  the 
2014 Test Procedure Rule, DOE concluded that the clarified 
definition of “L” will “not change the measured energy con‐
sumption  of  covered  equipment”  and  therefore  will  not 
change the expected impact of the amended standards on the 
CRE  industry.  79  Fed.  Reg.  at  22,301.  AHRI  and  Zero  Zone 
disagree with this conclusion and contend that DOE’s defini‐
tion  of  “L”  in  the  2014  Test  Procedure  Rule  will  result  in 
smaller maximum energy consumption levels for CRE units 
than  the  previously  enforced  definition.  In  their  view,  DOE 
acted  arbitrary  and  capriciously  when  it  modeled  the  new 
standards on a less stringent definition of “L.” More signifi‐
cantly, they contend that DOE failed to adhere to the EPCA’s 
requirement that it “determine, in the rulemaking carried out 
with respect to prescribing such procedure, to what extent, if 
any, the proposed test procedure would alter the measured 
energy efficiency [or] measured energy use … of any covered 
product as determined under the existing test procedure.” 42 
U.S.C. § 6293(e)(1).  
    This  contention  has  no  merit.  Our  review  confirms  that 
DOE did explain why the definition of “L” in the 2014 Test 
Procedure Rule was consistent with the definition it had pre‐
viously employed. DOE referred back to its engineering anal‐
ysis for the New Standards Rule, and it explained that the cal‐
culation  for  the  length  of  the  relevant  model  of  CRE  was 
based “upon the continuous length of transparent area of the 
CRE  model,  which  included  mullions  and  door  frames,  but 
excluded any additional case wall present on the front face of 
the  unit.  In  other  words,  DOE  included  the  entire  length  of 
64                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

the  transparent  doors,  including  minor  non‐transparent  ar‐
eas.” 79 Fed. Reg. at 22,300; see also App. R.6, Admin. R.102 at 
5A‐6 (displaying the length of the doors and TDA for the CRE 
models);  App.  R.13,  Admin.  R.13‐A1  at  2–3  (comment  from 
Hillphoenix noting that mullion and door frame widths were 
included in DOE’s calculation). DOE stated that the “10 per‐
cent of non‐transparent area that may be included in the di‐
mension L” was consistent with its consideration of the mul‐
lions  and  door  frames  during  the  engineering  analysis.  79 
Fed. Reg. at 22,301. DOE adequately explained how it reached 
the conclusion “that this amendment should not change the 
measured energy consumption of covered equipment.” Id.  
    We note that multiple manufacturers—including AHRI—
believed that an even more stringent definition of “L” would 
have  been consistent  with prior  practice.  They suggested  in 
comments that DOE only account for door mullion and door 
frame widths of five inches or less; any non‐transparent area 
greater than five inches would be excluded from the calcula‐
                     38
tion  of  “L.”   DOE  noted  in  response  that  “the  10  percent 
threshold [it adopted] is less stringent than the 5‐inch thresh‐
old recommended by manufacturers. That is, a threshold of 
10  percent  accommodates  greater  amounts  of  non‐transpar‐
ent area in the dimension ‘L’ for a majority of CRE models.” 
Id. None of the petitioners have disputed DOE’s assertion that 
its  clarified  definition  is  more  favorable  to  manufacturers 
than their proposal of a five‐inch threshold for non‐transpar‐
ent area, and we find that assertion entirely reasonable. DOE 

                                                 
38 App. R.13, Admin. R.11‐A1 at 4 (comment from Hussman); App. R.13, 

Admin. R.13‐A1 at 3–4 (comment from Hillphoenix); App. R.13, Admin. 
R.15‐A1 at 3 (comment from AHRI). 
Nos. 14‐2147, 14‐2159, & 14‐2334                                           65

adequately explained that its clarification to the definition of 
“L” would have no discernable impact on the application of 
the new standards.  
      3.  Procedural Challenges 
   AHRI and Zero Zone also object to the timing of both the 
proposal and the publication of the 2014 Test Procedure Rule. 
The  Rule  was  proposed  after  the  New  Standards  Rule  was 
proposed  and  published  after  the  New  Standards  Rule  was 
                  39
published.  The petitioners submit that this timeline violated 
both the EPCA and DOE’s own Process Rules. 
     We begin with the challenge under the EPCA. According 
to  the  EPCA,  “[a]ny  new  or  amended  energy  conservation 
standard prescribed under this section shall include, where ap‐
plicable,  test  procedures.”  42  U.S.C.  §  6295(r)  (emphases 
added). The petitioners contend that DOE therefore was obli‐
gated under the EPCA to include the 2014 Test Procedures in 
the  New  Standards  Rule.  DOE  did  not  fulfill  this  statutory 
mandate,  they  contend,  because  the  2014  Test  Procedures 
were not published at the time of the publication of the New 
Standards  Rule.  In  response,  DOE  contends  that  it  satisfied 
the EPCA by including the 2012 Test Procedures in its New 
                            40
Standards Rule.   

                                                 
39  The  notice  of  proposed  rulemaking  for  the  New  Standards  Rule  was 

issued on September 11, 2013. The notice of proposed rulemaking for the 
2014 Test Procedure Rule was issued on October 28, 2013. The publication 
of the New Standards Rule occurred on March 28, 2014. The publication 
of the 2014 Test Procedure Rule occurred on April 21, 2014.  
40 The New Standards Rule notes that “[t]he test procedure amendments 

established in the 2012 test procedure final rule are required to be used in 
66                                                  Nos. 14‐2147, 14‐2159, & 14‐2334 

    We agree with DOE’s interpretation: the inclusion of the 
2012  Test  Procedures  satisfies  §  6295(r).  The  EPCA  clearly 
contemplates that DOE will amend and proscribe test proce‐
dures independent of energy conservation standards. Indeed, 
the EPCA states that “[i]f [DOE] determines that the amended 
test procedure will alter the measured efficiency or measured 
use,  [DOE]  shall  amend  the  applicable  energy  conservation 
standard  during  the  rulemaking  carried  out  with  respect  to 
such test procedure.” Id. § 6293(e)(2). It naturally follows that 
if DOE determines that the amended test procedures will not 
alter efficiency standards—as DOE did here—DOE does not 
need to amend the applicable efficiency standards during that 
                     41
rulemaking.  Therefore, DOE acted  well within  the  bounds 
of the EPCA when it included the 2012 Test Procedures in the 
New Standards Rule and then clarified the meaning of those 
test procedures in a subsequent rule.  
   We now turn to the challenges under DOE’s own process 
rules. DOE  Process Rule 7(b) explains that “[a]ny  necessary 
modifications [to test procedures] will be proposed before is‐
suance  of  an  [advance  notice  of  proposed  rulemaking].”  10 
C.F.R. pt. 430, subpt. C, app. A. DOE Process Rule 7(c) further 
explains that “[f]inal, modified test procedures will be issued 
prior  to  the  [notice  of  proposed  rulemaking]  on  proposed 
standards.” Id. The petitioners submit that DOE violated both 
                                                 
conjunction  with  the  amended  standards  promulgated  in  this  …  final 
rule.” 79 Fed. Reg. at 17,735. 
41  See  King  v.  Burwell,  135  S.  Ct.  2480,  2489  (2015)  (“[W]hen  deciding 

whether the language is plain, we must read the words ‘in their context 
and with a view to their place in the overall statutory scheme.’” (quoting 
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000)). 
Nos. 14‐2147, 14‐2159, & 14‐2334                                   67

of these Process Rules because the 2014 Test Procedures were 
not  even  proposed  until  the  notice  of  proposed  rulemaking 
for the New Standards Rule. DOE responds that the 2014 Test 
Procedures are merely “clarifying amendments” that are not 
                                                    42
covered by either Process Rule.  DOE Process Rule 7(b) refers 
to “necessary modifications” and DOE Process Rule 7(c) re‐
fers to a “modified test procedure.” Id. In DOE’s view, clarify‐
ing the meaning of a procedure is not equivalent to modifying 
the procedure itself.  
    DOE created these Process Rules, so we will affirm DOE’s 
interpretation of those rules “unless plainly erroneous or in‐
consistent with the regulation.” Auer, 519 U.S. at 461 (internal 
quotation  marks  omitted);  see  also  Whetsel  v.  Network  Prop. 
Servs., LLC, 246 F.3d 897, 901 (7th Cir. 2001). Here, DOE’s in‐
terpretation is worthy of such deference. The Supreme Court 
has  explained  that  an  “interpretation”  of  a  rule,  which  is 
meant to ascertain the meaning of text, is not the same as an 
“amendment” of a rule, which is meant to change the text. Pe‐
rez  v.  Mortg.  Bankers  Ass’n,  135  S.  Ct.  1199,  1207–08  (2015) 
(“One would not normally say that a court ‘amends’ a statute 
when it interprets its text. So too can an agency ‘interpret’ a 
regulation  without  ‘effectively  amend[ing]’  the  underlying 
source of law.” (alteration in original)). Similarly, a clarifica‐
tion of a rule, which is also meant to ascertain the meaning of 
text, can be distinguished from a modification of a rule, which, 
according  to  the  Supreme  Court,  “connotes  moderate 
change.” MCI Telecomms. Corp. v. AT&T Co., 512 U.S. 218, 228 
(1994). DOE determined that “L,” as defined in its previous 


                                                 
42 DOE Br. at 16. 
68                             Nos. 14‐2147, 14‐2159, & 14‐2334 

test procedure rules, was ambiguous. By clarifying the mean‐
ing of “L” in the 2014 Test Procedure Rule, DOE acted within 
its authority and did not violate any regulatory or statutory 
provisions. 
                                    
                           Conclusion 
   For  the  foregoing  reasons,  we  deny  the  petitions  for  re‐
view in their entirety. 
                                            PETITIONS DENIED